


Exhibit 10.2

 

SHAREHOLDERS RIGHTS AGREEMENT

 

This Shareholders Rights Agreement (this “Agreement”) is made and entered into
as of March 5, 2010, by and between Baltic Trading Limited, a Marshall Islands
corporation (the “Company”), and Mellon Investor Services LLC (operating with
the service name BNY Mellon Shareowner Services), a New Jersey limited liability
company, as Rights Agent (the “Rights Agent”).

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
issuance of one right (a “Common Stock Right”) for each share of common stock,
par value $.01 per share (the “Common Stock”) that shall become outstanding and
one right (the “Class B Right” and together with the Common Stock Right, the
“Rights”) for each share of Class B Stock, par value $.01 per share (“Class B
Stock” and together with the Common Stock, the “Voting Stock”)  that shall
become outstanding (a) at any time between the date hereof and the earliest of
the Distribution Date, the Redemption Date or the Final Expiration Date (as such
terms are hereinafter defined) or (b) upon the exercise or conversion, prior to
the earlier of the Redemption Date or the Final Expiration Date, of any option
or other security exercisable for or convertible into Applicable Shares (as
defined below), which option or other such security is outstanding on the
Distribution Date; and

 

WHEREAS, each Right represents the right of the holder thereof to purchase one
one-tenth of an Applicable Share (as such number may hereafter be adjusted
pursuant to the provisions hereof), upon the terms and subject to the conditions
set forth herein.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereby agrees as follows:

 


1.             CERTAIN DEFINITIONS.


 

“Acquiring Person” shall mean any Person, other than Genco Shipping & Trading
Limited and its Affiliates or their respective employee benefit plans or any
trustee of any such plan, Peter C. Georgiopoulos, or any Person who acquires
Voting Stock through a Permitted Offer, who or which, together with all
Affiliates and Associates of such Person, shall be a 15% Beneficial Owner. 
Notwithstanding the foregoing, no Person shall be deemed to be an “Acquiring
Person” as the result of an acquisition of shares of Voting Stock by the Company
which, by reducing the number of shares of Voting Stock outstanding, increases
the proportionate number of shares of Voting Stock beneficially owned by such
Person to cause such Person to become a 15% Beneficial Owner; provided, however,
that a Person who (a) becomes a 15% Beneficial Owner by reason of Voting Stock
purchases by the Company and (b) then after such Voting Stock purchases by the
Company, becomes the Beneficial Owner of an additional 1% of the outstanding
shares of any class of Voting Stock of the Company (other than pursuant to a
dividend or distribution paid or made by the Company on the outstanding shares
of Voting Stock in shares of Voting Stock or pursuant to a split or subdivision
of the outstanding shares of Voting Stock), such Person shall be deemed to be an
“Acquiring Person” unless upon becoming the Beneficial Owner of such additional
shares of Voting Stock of the Company such Person does not become a 15%
Beneficial Owner.  Notwithstanding the foregoing, if the Board

 

--------------------------------------------------------------------------------


 

determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined herein, has become such inadvertently (including, without
limitation, because (A) such Person was unaware that it beneficially owned a
percentage of the shares of Voting Stock that would otherwise cause such Person
to be an “Acquiring Person,” as defined herein, or (B) such Person was aware of
the extent of the shares of Voting Stock it beneficially owned but had no actual
knowledge of the consequences of such beneficial ownership under this Agreement)
and without any intention of changing or influencing control of the Company, and
if such Person divested or divests as promptly as practicable a sufficient
number of shares of Voting Stock so that such Person would no longer be an
“Acquiring Person,” as defined herein, then such Person shall not be deemed to
be or to have become an “Acquiring Person” for any purposes of this Agreement.

 

“Adjustment Fraction” shall have the meaning set forth in
Section 11(a)(i) hereof.

 

“Applicable Shares” shall mean the same class of shares (Common Stock or Class B
Stock, as the case may be) to which the Rights were originally attached, except
that if such Rights were originally attached to shares of Class B Stock which
are subsequently converted into Common Stock, Applicable Shares in respect of
such Rights shall be shares of Common Stock.

 

“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Exchange Act,
as in effect on the date of this Agreement.

 

A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“Beneficially Own” any securities:

 

(a)           which such Person or any of such Person’s Affiliates or Associates
beneficially owns, directly or indirectly, for purposes of Section 13(d) of the
Exchange Act and Rule 13d-3 thereunder (or any comparable or successor law or
regulation);

 

(b)           which such Person or any of such Person’s Affiliates or Associates
has (i) the right to acquire (whether such right is exercisable immediately or
only after the passage of time) pursuant to any agreement, arrangement or
understanding (other than customary agreements with and between underwriters and
selling group members with respect to a bona fide public offering of
securities), or upon the exercise of conversion rights, exchange rights, rights
(other than the Rights), warrants or options, or otherwise; provided, however,
that a Person shall not be deemed pursuant to this subsection (b)(i) to be the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange, or (B) securities which a Person or any of such
Person’s Affiliates or Associates may be deemed to have the right to acquire
pursuant to any merger or other acquisition agreement between the Company and
such Person (or one or more of its Affiliates or Associates) if such agreement
has been approved by the Board prior to there being an Acquiring Person; or
(ii) the right to vote pursuant to any agreement, arrangement or understanding;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, any security under this subsection (b)(ii) if

 

2

--------------------------------------------------------------------------------


 

the agreement, arrangement or understanding to vote such security (A) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations of the Exchange Act and (B) is not also
then reportable on Schedule 13D under the Exchange Act (or any comparable or
successor report); or

 

(c)           which are beneficially owned, directly or indirectly, by any other
Person (or any Affiliate or Associate thereof) with which such Person or any of
such Person’s Affiliates or Associates has any agreement, arrangement or
understanding, whether or not in writing (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities) for the purpose of acquiring, holding, voting
(except to the extent contemplated by the proviso to subsection (b)(2) above) or
disposing of any securities of the Company; provided, however, that in no case
shall an officer or director of the Company be deemed (x) the Beneficial Owner
of any securities beneficially owned by another officer or director of the
Company solely by reason of actions undertaken by such persons in their capacity
as officers or directors of the Company or (y) the Beneficial Owner of
securities held of record by the trustee of any employee benefit plan of the
Company or any Subsidiary of the Company for the benefit of any employee of the
Company or any Subsidiary of the Company, other than the officer or director, by
reason of any influence that such officer or director may have over the voting
of the securities held in the plan.

 

“Board” shall have the meaning set forth in the preamble.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which banking institutions in New York or New Jersey are authorized or obligated
by law or executive order to close.

 

“Class B Stock” shall have the meaning set forth in the preamble.

 

“Close of Business” on any given date shall mean 5:00 P.M., New York time, on
such date; provided, however, that if such date is not a Business Day it shall
mean 5:00 P.M., New York time, on the next succeeding Business Day.

 

“Common Stock” shall have the meaning set forth in the preamble.

 

“Company” shall have the meaning set forth in the preamble, subject to the terms
of Section 13(a)(iii)(C) hereof.

 

“Current Per Share Market Price” of any security (a “Security” for purposes of
this definition), for all computations other than those made pursuant to
Section 11(a)(iii) hereof, shall mean the average of the daily closing prices
per share of such Security for the thirty (30) consecutive Trading Days
immediately prior to but not including such date, and for purposes of
computations made pursuant to Section 11(a)(iii) hereof, the Current Per Share
Market Price of any Security on any date shall be deemed to be the average of
the daily closing prices per share of such Security for the ten (10) consecutive
Trading Days immediately prior to but not

 

3

--------------------------------------------------------------------------------


 

including such date; provided, however, that in the event that the Current Per
Share Market Price of the Security is determined during a period following the
announcement by the issuer of such Security of (a) a dividend or distribution on
such Security payable in shares of such Security or securities convertible into
such shares or (b) any subdivision, combination or reclassification of such
Security, and prior to the expiration of a thirty (30) Trading Day or ten
(10) Trading Day period, as applicable, after the ex-dividend date for such
dividend or distribution or the record date for such subdivision, combination or
reclassification, then, and in each such case, the Current Per Share Market
Price shall be appropriately adjusted to reflect the current market price per
share equivalent of such Security.  The closing price for each day shall be the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed or admitted to trading on the New York Stock Exchange or,
if the Security is not listed or admitted to trading on the New York Stock
Exchange, as reported in the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Security is listed or admitted to trading or, if the Security is
not listed or admitted to trading on any national securities exchange, the last
sale price or, if such last sale price is not reported, the average of the high
bid and low asked prices in the over-the-counter market, as reported by Nasdaq
or such other system then in use, or, if on any such date the Security is not
quoted by any such system, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Security
selected by the Board.  If on any such date no market maker is making a market
in the Security, the fair value of such shares on such date as determined in
good faith by the Board shall be used.    The Current Per Share Market Price of
Class B Stock shall be deemed to be the same as the Current Per Share market
Price of Common Stock determined in accordance with this definition.  If any
Security other than the Class B Stock is not publicly held or so listed or
traded, Current Per Share Market Price shall mean the fair value per share as
determined in good faith by the Board, whose determination shall be described in
a statement filed with the Rights Agent and shall be conclusive for all
purposes.

 

“Current Value” shall have the meaning set forth in Section 11(a)(iii) hereof.

 

“Distribution Date” shall mean the earlier of (i) the Close of Business on the
tenth day after the Shares Acquisition Date or (ii) the Close of Business on the
tenth Business Day (or such later date as may be determined by action of the
Board) after the date that a tender or exchange offer by any Person (other than
the Company, any Subsidiary of the Company, any employee benefit plan of the
Company or of any Subsidiary of the Company, or any Person or entity organized,
appointed or established by the Company for or pursuant to the terms of any such
plan) is first published or sent or given within the meaning of Rule 14d-2(a) of
the General Rules and Regulations under the Exchange Act, if, assuming the
successful consummation thereof, such Person would be an Acquiring Person.

 

“Equivalent Shares” shall mean Applicable Shares and any other class or series
of capital stock of the Company which is entitled to the same rights, privileges
and preferences as the Applicable Shares.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

“Exchange Ratio” shall have the meaning set forth in Section 24(a) hereof.

 

“Exercise Price” shall have the meaning set forth in Section 4(a) hereof.

 

“Expiration Date” shall mean the earliest to occur of: (i) the Close of Business
on the Final Expiration Date, (ii) the Redemption Date, or (iii) the time at
which the Board orders the exchange of the Rights as provided in Section 24
hereof.

 

“15% Beneficial Owner” shall mean a Beneficial Owner of 15% or more of the any
class of Voting Stock then outstanding but shall not include the Company, any
Subsidiary of the Company or any employee benefit plan of the Company or of any
Subsidiary of the Company, or any Person holding shares of Common Stock for or
pursuant to the terms of any such plan.

 

“Final Expiration Date” shall mean the tenth anniversary of the closing of the
Company’s initial public offering.

 

“Nasdaq” shall mean the National Association of Securities Dealers, Inc.
Automated Quotations System.

 

“Permitted Offer” shall mean a tender or exchange offer for all the outstanding
shares of Voting Stock at a price and on terms that a majority of the members of
the Board who are independent from the Acquiring Person or the person making the
offer determines to be fair to and otherwise in the best interest of the Company
and its shareholders.

 

“Person” shall mean (a) any individual, firm, corporation, partnership, limited
liability company, trust, association, joint venture, syndicate or other entity,
and shall include any successor (by merger or otherwise) of such entity or (b) a
“group” as that term is used for purposes of Section 13(d)(3) of the Exchange
Act.

 

“Post-event Transferee” shall have the meaning set forth in Section 7(e) hereof.

 

“Pre-event Transferee” shall have the meaning set forth in Section 7(e) hereof.

 

“Principal Party” shall have the meaning set forth in Section 13(b) hereof.

 

“Redemption Date” shall have the meaning set forth in Section 23(a) hereof.

 

“Redemption Price” shall have the meaning set forth in Section 23(a) hereof.

 

“Rights Agent” shall mean Mellon Investor Services LLC, or its successor or
replacement as provided in Sections 19 and 21 hereof.

 

“Rights Certificate” shall mean a certificate substantially in the form attached
hereto as Exhibit A.

 

“Section 11(a)(ii) Trigger Date” means the later of (x) the first occurrence of
a Triggering Event and (y) the date on which the Company’s right of redemption
pursuant to Section 23(a) expires.

 

5

--------------------------------------------------------------------------------


 

“Section 13 Event” shall mean any event described in clause (i), (ii) or
(iii) of Section 13(a) hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Shares Acquisition Date” shall mean the first date of public announcement
(which, for purposes of this definition, shall include, without limitation, a
report filed pursuant to Section 13(d) under the Exchange Act) by the Company or
an Acquiring Person that an Acquiring Person has become such; provided, however,
if such Person is determined not to have become an Acquiring Person as defined
herein, then no Shares Acquisition Date shall be deemed to have occurred.

 

“Spread” shall have the meaning set forth in Section 11(a)(iii) hereof.

 

“Subsidiary” of any Person shall mean any corporation or other entity of which
an amount of voting securities sufficient to elect a majority of the directors
or Persons having similar authority of such corporation or other entity is
beneficially owned, directly or indirectly, by such Person, or any corporation
or other entity otherwise controlled by such Person.

 

“Substitution Period” shall have the meaning set forth in
Section 11(a)(iii) hereof.

 

“Summary of Rights” shall mean a summary of this Agreement substantially in the
form attached hereto as Exhibit B.

 

“Total Exercise Price” shall have the meaning set forth in Section 4(a) hereof.

 

“Trading Day” shall mean a day on which the principal national securities
exchange on which a referenced security is listed or admitted to trading is open
for the transaction of business or, if a referenced security is not listed or
admitted to trading on any national securities exchange, a Business Day.

 

A “Triggering Event” shall be deemed to have occurred upon any Person, becoming
an Acquiring Person.

 

“Voting Stock” shall have the meaning set forth in the preamble.  Voting Stock
when used with reference to any Person other than the Company shall mean the
capital stock (or equity interest) with the greatest voting power of such other
Person or, if such other Person is a Subsidiary of another Person, the Person or
Persons which ultimately control such first-mentioned Person.

 

“Voting Stock Equivalents” shall have the meaning set forth in
Section 11(a)(iii) hereof.


 


2.             APPOINTMENT OF RIGHTS AGENT.  THE COMPANY HEREBY APPOINTS THE
RIGHTS AGENT TO ACT AS RIGHTS AGENT FOR THE COMPANY IN ACCORDANCE WITH THE
EXPRESS TERMS AND CONDITIONS HEREOF (AND NO IMPLIED TERMS OR CONDITIONS), AND
THE RIGHTS AGENT HEREBY ACCEPTS SUCH APPOINTMENT.  THE COMPANY MAY FROM TIME TO
TIME APPOINT SUCH CO-RIGHTS AGENTS AS IT MAY

 

6

--------------------------------------------------------------------------------


 


DEEM NECESSARY OR DESIRABLE.  THE RIGHTS AGENT SHALL HAVE NO DUTY TO SUPERVISE,
AND IN NO EVENT SHALL BE LIABLE FOR, THE ACTS OR OMISSIONS OF ANY SUCH CO-RIGHTS
AGENT.


 


3.             ISSUANCE OF RIGHTS CERTIFICATES.


 


(A)           UNTIL THE DISTRIBUTION DATE, (I) THE RIGHTS WILL BE EVIDENCED
(SUBJECT TO THE PROVISIONS OF SECTIONS 3(B) AND 3(C) HEREOF) BY THE CERTIFICATES
FOR SHARES OF VOTING STOCK REGISTERED IN THE NAMES OF THE HOLDERS THEREOF (WHICH
CERTIFICATES SHALL ALSO BE DEEMED TO BE RIGHTS CERTIFICATES) AND NOT BY SEPARATE
RIGHTS CERTIFICATES AND (II) THE RIGHT TO RECEIVE RIGHTS CERTIFICATES WILL BE
TRANSFERABLE BY, AND ONLY IN CONNECTION WITH THE TRANSFER OF SHARES OF VOTING
STOCK.  UNTIL THE EARLIER OF THE DISTRIBUTION DATE OR THE EXPIRATION DATE, THE
SURRENDER FOR TRANSFER OF CERTIFICATES FOR SHARES OF VOTING STOCK SHALL ALSO
CONSTITUTE THE SURRENDER FOR TRANSFER OF THE RIGHTS ASSOCIATED WITH THE SHARES
OF VOTING STOCK REPRESENTED THEREBY.  AS SOON AS PRACTICABLE AFTER THE
DISTRIBUTION DATE, THE COMPANY WILL PREPARE AND EXECUTE, THE RIGHTS AGENT WILL
COUNTERSIGN, AND THE COMPANY WILL SEND OR CAUSE TO BE SENT (AND THE RIGHTS AGENT
WILL, IF REQUESTED AND PROVIDED WITH ALL NECESSARY INFORMATION, SEND) BY
FIRST-CLASS, POSTAGE-PREPAID MAIL, TO EACH RECORD HOLDER OF SHARES OF VOTING
STOCK AS OF THE CLOSE OF BUSINESS ON THE DISTRIBUTION DATE, AT THE ADDRESS OF
SUCH HOLDER SHOWN ON THE RECORDS OF THE COMPANY OR THE TRANSFER AGENT OR
REGISTRAR FOR THE VOTING STOCK, A RIGHTS CERTIFICATE EVIDENCING ONE RIGHT FOR
EACH SHARE OF VOTING STOCK SO HELD, SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN. 
IN THE EVENT THAT AN ADJUSTMENT IN THE NUMBER OF RIGHTS PER SHARE OF VOTING
STOCK HAS BEEN MADE PURSUANT TO SECTION 11 HEREOF, THEN AT THE TIME OF
DISTRIBUTION OF THE RIGHTS CERTIFICATES, THE COMPANY SHALL MAKE THE NECESSARY
AND APPROPRIATE ROUNDING ADJUSTMENTS (IN ACCORDANCE WITH SECTION 14(A) HEREOF)
SO THAT RIGHTS CERTIFICATES REPRESENTING ONLY WHOLE NUMBERS OF RIGHTS ARE
DISTRIBUTED AND CASH IS PAID IN LIEU OF ANY FRACTIONAL RIGHTS.  AS OF AND AFTER
THE DISTRIBUTION DATE, THE RIGHTS WILL BE EVIDENCED SOLELY BY SUCH RIGHTS
CERTIFICATES AND MAY BE TRANSFERRED BY THE TRANSFER OF THE RIGHTS CERTIFICATES
AS PERMITTED HEREBY, SEPARATELY AND APART FROM ANY TRANSFER OF SHARES OF VOTING
STOCK, AND THE HOLDERS OF SUCH RIGHTS CERTIFICATES AS LISTED IN THE RECORDS OF
THE COMPANY OR ANY TRANSFER AGENT OR REGISTRAR FOR THE RIGHTS SHALL BE THE
RECORD HOLDERS THEREOF.


 


(B)           THE COMPANY SHALL PROMPTLY NOTIFY THE RIGHTS AGENT IN WRITING UPON
THE OCCURRENCE OF THE DISTRIBUTION DATE AND, IF SUCH NOTIFICATION IS GIVEN
ORALLY, THE COMPANY SHALL CONFIRM THE SAME IN WRITING ON OR PRIOR TO THE
BUSINESS DAY NEXT FOLLOWING.  UNTIL SUCH NOTICE IS RECEIVED BY THE RIGHTS AGENT,
THE RIGHTS AGENT MAY PRESUME CONCLUSIVELY FOR ALL PURPOSES THAT THE DISTRIBUTION
DATE HAS NOT OCCURRED.


 


(C)           ON THE DATE HEREOF OR AS SOON AS PRACTICABLE THEREAFTER, THE
COMPANY WILL SEND A COPY OF THE SUMMARY OF RIGHTS BY FIRST-CLASS,
POSTAGE-PREPAID MAIL, TO EACH RECORD HOLDER OF SHARES OF VOTING STOCK AS OF THE
CLOSE OF BUSINESS ON THE DATE HEREOF, AT THE ADDRESS OF SUCH HOLDER SHOWN ON THE
RECORDS OF THE COMPANY’S TRANSFER AGENT AND REGISTRAR.  WITH RESPECT TO
CERTIFICATES FOR SHARES OF VOTING STOCK OUTSTANDING AS OF THE DATE HEREOF, UNTIL
THE DISTRIBUTION DATE, THE RIGHTS WILL BE EVIDENCED BY SUCH CERTIFICATES
REGISTERED IN THE NAMES OF THE HOLDERS THEREOF TOGETHER WITH THE SUMMARY OF
RIGHTS.  UNTIL THE EARLIER OF (I) THE DISTRIBUTION DATE OR (II) THE EXPIRATION
DATE), THE SURRENDER FOR TRANSFER OF ANY CERTIFICATE FOR SHARES OF VOTING STOCK
OUTSTANDING ON THE DATE HEREOF, WITH OR WITHOUT A COPY OF THE SUMMARY OF RIGHTS,
SHALL ALSO CONSTITUTE THE TRANSFER OF THE RIGHTS ASSOCIATED WITH THE SHARES OF
VOTING STOCK REPRESENTED THEREBY.

 

7

--------------------------------------------------------------------------------


 


(D)           UNLESS THE BOARD BY RESOLUTION ADOPTED AT OR BEFORE THE TIME OF
THE ISSUANCE OF ANY SHARES OF VOTING STOCK SPECIFIES TO THE CONTRARY, RIGHTS
SHALL BE ISSUED IN RESPECT OF ALL SHARES OF VOTING STOCK THAT ARE ISSUED AFTER
THE DATE HEREOF BUT PRIOR TO THE EARLIER OF THE DISTRIBUTION DATE OR THE
EXPIRATION DATE OR, IN CERTAIN CIRCUMSTANCES PROVIDED IN SECTION 22 HEREOF,
AFTER THE DISTRIBUTION DATE.  CERTIFICATES REPRESENTING SUCH SHARES OF VOTING
STOCK SHALL ALSO BE DEEMED TO BE CERTIFICATES FOR RIGHTS, AND SHALL BEAR
SUBSTANTIALLY THE FOLLOWING LEGEND:


 

THIS CERTIFICATE ALSO EVIDENCES AND ENTITLES THE HOLDER HEREOF TO CERTAIN RIGHTS
AS SET FORTH IN A SHAREHOLDERS RIGHTS AGREEMENT BETWEEN BALTIC TRADING LIMITED
AND MELLON INVESTOR SERVICES LLC, AS THE RIGHTS AGENT, DATED AS OF MARCH 5, 2010
(THE “RIGHTS AGREEMENT”), THE TERMS OF WHICH ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
BALTIC TRADING LIMITED.  UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS
AGREEMENT, SUCH RIGHTS WILL BE EVIDENCED BY SEPARATE CERTIFICATES AND WILL NO
LONGER BE EVIDENCED BY THIS CERTIFICATE.  BALTIC TRADING LIMITED WILL MAIL TO
THE HOLDER OF THIS CERTIFICATE A COPY OF THE RIGHTS AGREEMENT WITHOUT CHARGE
AFTER RECEIPT OF A WRITTEN REQUEST THEREFOR.  UNDER CERTAIN CIRCUMSTANCES SET
FORTH IN THE RIGHTS AGREEMENT, RIGHTS ISSUED TO, OR HELD BY, ANY PERSON WHO IS,
WAS OR BECOMES AN ACQUIRING PERSON OR ANY AFFILIATE OR ASSOCIATE THEREOF (AS
SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT), WHETHER CURRENTLY HELD BY OR ON
BEHALF OF SUCH PERSON OR BY ANY SUBSEQUENT HOLDER, MAY BECOME NULL AND VOID.

 


(E)           WITH RESPECT TO SUCH CERTIFICATES CONTAINING THE FOREGOING LEGEND,
UNTIL THE EARLIER OF (I) THE DISTRIBUTION DATE OR (II) THE EXPIRATION DATE, THE
RIGHTS ASSOCIATED WITH THE SHARES OF VOTING STOCK REPRESENTED BY SUCH
CERTIFICATES SHALL BE EVIDENCED BY SUCH CERTIFICATES ALONE, AND THE SURRENDER
FOR TRANSFER OF ANY SUCH CERTIFICATE SHALL ALSO CONSTITUTE THE TRANSFER OF THE
RIGHTS ASSOCIATED WITH THE SHARES OF VOTING STOCK REPRESENTED THEREBY.


 


(F)            IN THE EVENT THAT THE COMPANY PURCHASES OR ACQUIRES ANY SHARES OF
VOTING STOCK AFTER THE DATE HEREOF BUT PRIOR TO THE DISTRIBUTION DATE, ANY
RIGHTS ASSOCIATED WITH SUCH SHARES OF VOTING STOCK SHALL BE DEEMED CANCELED AND
RETIRED SO THAT THE COMPANY SHALL NOT BE ENTITLED TO EXERCISE ANY RIGHTS
ASSOCIATED WITH THE SHARES OF VOTING STOCK WHICH ARE NO LONGER OUTSTANDING.


 


4.             FORM OF RIGHTS CERTIFICATES.


 


(A)           THE RIGHTS CERTIFICATES (AND THE FORMS OF ELECTION TO PURCHASE
APPLICABLE SHARES AND OF ASSIGNMENT TO BE PRINTED ON THE REVERSE THEREOF) SHALL
BE SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO AND MAY HAVE SUCH MARKS OF
IDENTIFICATION OR DESIGNATION AND SUCH LEGENDS, SUMMARIES OR ENDORSEMENTS
PRINTED THEREON AS THE COMPANY MAY DEEM APPROPRIATE (BUT WHICH DO NOT AFFECT THE
RIGHTS, DUTIES OR RESPONSIBILITIES OF THE RIGHTS AGENT) AND AS ARE NOT
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, OR AS MAY BE REQUIRED TO
COMPLY WITH ANY APPLICABLE LAW OR WITH ANY RULE OR REGULATION MADE PURSUANT
THERETO OR WITH ANY RULE OR REGULATION OF ANY NATIONAL SECURITIES EXCHANGE, ON
WHICH THE RIGHTS MAY FROM TIME TO TIME BE LISTED OR INCLUDED, OR TO CONFORM TO
USAGE.  SUBJECT TO THE PROVISIONS OF SECTIONS 11 AND 22 HEREOF, THE RIGHTS
CERTIFICATES, WHENEVER DISTRIBUTED, SHALL BE DATED AS OF THE DATE HEREOF (OR IN
THE CASE OF RIGHTS ISSUED WITH RESPECT TO SHARES OF VOTING STOCK ISSUED BY THE
COMPANY AFTER THE DATE HEREOF, AS OF THE DATE OF ISSUANCE OF SUCH SHARES OF
VOTING STOCK) AND ON THEIR FACE SHALL ENTITLE THE HOLDERS THEREOF TO PURCHASE
SUCH NUMBER OF TENTHS OF AN APPLICABLE SHARE AS SHALL BE SET FORTH THEREIN AT
THE PRICE SET FORTH THEREIN (SUCH EXERCISE PRICE PER TENTH OF AN APPLICABLE
SHARE BEING HEREINAFTER

 

8

--------------------------------------------------------------------------------


 


REFERRED TO AS THE “EXERCISE PRICE” AND THE AGGREGATE EXERCISE PRICE OF ALL
APPLICABLE SHARES ISSUABLE UPON EXERCISE OF ONE RIGHT BEING HEREINAFTER REFERRED
TO AS THE “TOTAL EXERCISE PRICE”), BUT THE NUMBER AND TYPE OF SECURITIES
PURCHASABLE UPON THE EXERCISE OF EACH RIGHT AND THE EXERCISE PRICE SHALL BE
SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN.


 


(B)           ANY RIGHTS CERTIFICATE ISSUED PURSUANT TO SECTIONS 3(A) OR 22
HEREOF THAT REPRESENTS RIGHTS BENEFICIALLY OWNED BY: (I) AN ACQUIRING PERSON OR
ANY ASSOCIATE OR AFFILIATE OF AN ACQUIRING PERSON; (II) A TRANSFEREE (WHETHER
DIRECT OR INDIRECT) OF AN ACQUIRING PERSON (OR OF ANY SUCH ASSOCIATE OR
AFFILIATE) WHO BECOMES A TRANSFEREE AFTER THE ACQUIRING PERSON BECOMES SUCH; OR
(III) A TRANSFEREE (WHETHER DIRECT OR INDIRECT) OF AN ACQUIRING PERSON (OR OF
ANY SUCH ASSOCIATE OR AFFILIATE) WHO BECOMES A TRANSFEREE PRIOR TO OR
CONCURRENTLY WITH THE ACQUIRING PERSON BECOMING SUCH AND RECEIVES SUCH RIGHTS
PURSUANT TO EITHER (A) A TRANSFER (WHETHER OR NOT FOR CONSIDERATION) FROM THE
ACQUIRING PERSON TO HOLDERS OF EQUITY INTERESTS IN SUCH ACQUIRING PERSON OR TO
ANY PERSON WITH WHOM SUCH ACQUIRING PERSON HAS ANY CONTINUING AGREEMENT,
ARRANGEMENT OR UNDERSTANDING REGARDING THE TRANSFERRED RIGHTS OR (B) A TRANSFER
WHICH THE BOARD HAS DETERMINED IS PART OF A PLAN, ARRANGEMENT OR UNDERSTANDING
WHICH HAS AS A PRIMARY PURPOSE OR EFFECT AVOIDANCE OF SECTION 7(E) HEREOF, AND
ANY RIGHTS CERTIFICATE ISSUED PURSUANT TO SECTIONS 6 OR 11 HEREOF UPON TRANSFER,
EXCHANGE, REPLACEMENT OR ADJUSTMENT OF ANY OTHER RIGHTS CERTIFICATE REFERRED TO
IN THIS SENTENCE, SHALL CONTAIN, PROVIDED THAT THE COMPANY HAS NOTIFIED THE
RIGHTS AGENT IN WRITING THAT THIS SECTION 4(B) APPLIES, AND TO THE EXTENT
FEASIBLE, A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THE RIGHTS REPRESENTED BY THIS RIGHTS CERTIFICATE ARE OR WERE BENEFICIALLY OWNED
BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON OR AN AFFILIATE OR ASSOCIATE
OF AN ACQUIRING PERSON (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT). 
ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS REPRESENTED HEREBY
MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN SECTION 7(e) OF THE
RIGHTS AGREEMENT.

 


5.             COUNTERSIGNATURE AND REGISTRATION.


 


(A)           THE RIGHTS CERTIFICATES SHALL BE EXECUTED ON BEHALF OF THE COMPANY
BY ITS CHAIRMAN OF THE BOARD, ITS CHIEF EXECUTIVE OFFICER, ITS CHIEF FINANCIAL
OFFICER, ITS PRESIDENT OR ANY VICE PRESIDENT, EITHER MANUALLY OR BY FACSIMILE
SIGNATURE, AND BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY, EITHER
MANUALLY OR BY FACSIMILE SIGNATURE, AND SHALL HAVE AFFIXED THERETO THE COMPANY’S
SEAL (IF ANY) OR A FACSIMILE THEREOF.  THE RIGHTS CERTIFICATES SHALL BE
COUNTERSIGNED EITHER MANUALLY OR BY FACSIMILE SIGNATURE BY THE RIGHTS AGENT AND
SHALL NOT BE VALID FOR ANY PURPOSE UNLESS COUNTERSIGNED.  IN CASE ANY OFFICER OF
THE COMPANY WHO SHALL HAVE SIGNED ANY OF THE RIGHTS CERTIFICATES SHALL CEASE TO
BE SUCH OFFICER OF THE COMPANY BEFORE COUNTERSIGNATURE BY THE RIGHTS AGENT AND
ISSUANCE AND DELIVERY BY THE COMPANY, SUCH RIGHTS CERTIFICATES, NEVERTHELESS,
MAY BE COUNTERSIGNED BY THE RIGHTS AGENT AND ISSUED AND DELIVERED BY THE COMPANY
WITH THE SAME FORCE AND EFFECT AS THOUGH THE PERSON WHO SIGNED SUCH RIGHTS
CERTIFICATES ON BEHALF OF THE COMPANY HAD NOT CEASED TO BE SUCH OFFICER OF THE
COMPANY; AND ANY RIGHTS CERTIFICATE MAY BE SIGNED ON BEHALF OF THE COMPANY BY
ANY PERSON WHO, AT THE ACTUAL DATE OF THE EXECUTION OF SUCH RIGHTS CERTIFICATE,
SHALL BE A PROPER OFFICER OF THE COMPANY TO SIGN SUCH RIGHTS CERTIFICATE,
ALTHOUGH AT THE DATE OF THE EXECUTION OF THIS AGREEMENT ANY SUCH PERSON WAS NOT
SUCH AN OFFICER.

 

9

--------------------------------------------------------------------------------


 


(B)           FOLLOWING THE DISTRIBUTION DATE, RECEIPT BY THE RIGHTS AGENT OF
NOTICE TO THAT EFFECT FROM THE COMPANY AND ALL OTHER RELEVANT INFORMATION
REFERRED TO IN SECTION 3(A), THE RIGHTS AGENT WILL KEEP OR CAUSE TO BE KEPT, AT
ITS OFFICE DESIGNATED FOR SUCH PURPOSES, BOOKS FOR REGISTRATION AND TRANSFER OF
THE RIGHTS CERTIFICATES ISSUED HEREUNDER.  SUCH BOOKS SHALL SHOW THE NAMES AND
ADDRESSES OF THE RESPECTIVE HOLDERS OF THE RIGHTS CERTIFICATES, THE NUMBER OF
RIGHTS EVIDENCED ON ITS FACE BY EACH OF THE RIGHTS CERTIFICATES AND THE DATE OF
EACH OF THE RIGHTS CERTIFICATES.


 


6.             TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHTS
CERTIFICATES; MUTILATED, DESTROYED, LOST OR STOLEN RIGHTS CERTIFICATES.


 


(A)           SUBJECT TO THE PROVISIONS OF SECTIONS 7(E), 14 AND 24 HEREOF, AT
ANY TIME AFTER THE CLOSE OF BUSINESS ON THE DISTRIBUTION DATE, AND AT OR PRIOR
TO THE CLOSE OF BUSINESS ON THE EXPIRATION DATE, ANY RIGHTS CERTIFICATE OR
RIGHTS CERTIFICATES MAY BE TRANSFERRED, SPLIT UP, COMBINED OR EXCHANGED FOR
ANOTHER RIGHTS CERTIFICATE OR RIGHTS CERTIFICATES, ENTITLING THE REGISTERED
HOLDER TO PURCHASE A LIKE NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR, FOLLOWING
A TRIGGERING EVENT, OTHER SECURITIES, CASH OR OTHER ASSETS, AS THE CASE MAY BE)
AS THE RIGHTS CERTIFICATE OR RIGHTS CERTIFICATES SURRENDERED THEN ENTITLED SUCH
HOLDER TO PURCHASE.  ANY REGISTERED HOLDER DESIRING TO TRANSFER, SPLIT UP,
COMBINE OR EXCHANGE ANY RIGHTS CERTIFICATE OR RIGHTS CERTIFICATES SHALL MAKE
SUCH REQUEST IN WRITING DELIVERED TO THE RIGHTS AGENT, AND SHALL SURRENDER THE
RIGHTS CERTIFICATE OR RIGHTS CERTIFICATES TO BE TRANSFERRED, SPLIT UP, COMBINED
OR EXCHANGED AT THE OFFICE OF THE RIGHTS AGENT DESIGNATED FOR SUCH PURPOSE.  THE
RIGHT CERTIFICATES SHALL BE TRANSFERABLE ONLY ON THE REGISTRY BOOKS OF THE
RIGHTS AGENT.  NEITHER THE RIGHTS AGENT NOR THE COMPANY SHALL BE OBLIGATED TO
TAKE ANY ACTION WHATSOEVER WITH RESPECT TO THE TRANSFER OF ANY SUCH SURRENDERED
RIGHTS CERTIFICATE UNTIL THE REGISTERED HOLDER SHALL HAVE (I) PROPERLY COMPLETED
AND DULY SIGNED THE CERTIFICATE CONTAINED IN THE FORM OF ASSIGNMENT ON THE
REVERSE SIDE OF SUCH RIGHTS CERTIFICATE, (II) PROVIDED SUCH ADDITIONAL EVIDENCE
OF THE IDENTITY OF THE BENEFICIAL OWNER (OR FORMER BENEFICIAL OWNER) OR
AFFILIATES OR ASSOCIATES THEREOF AND THE RIGHTS EVIDENCED THEREBY AS THE COMPANY
OR THE RIGHTS AGENT SHALL REASONABLY REQUEST, AND (III) PAID A SUM SUFFICIENT TO
COVER ANY TAX OR CHARGE THAT MAY BE IMPOSED IN CONNECTION WITH ANY TRANSFER,
SPLIT UP, COMBINATION OR EXCHANGE OF RIGHTS CERTIFICATES AS REQUIRED BY
SECTION 9(E) HEREOF.  THEREUPON THE RIGHTS AGENT SHALL, SUBJECT TO SECTIONS
7(E), 14 AND 24 HEREOF, MANUALLY OR BY FACSIMILE, COUNTERSIGN AND DELIVER TO THE
PERSON ENTITLED THERETO A RIGHTS CERTIFICATE OR RIGHTS CERTIFICATES, AS THE CASE
MAY BE, AS SO REQUESTED, REGISTERED IN SUCH NAME OR NAMES AS MAY BE DESIGNATED
BY THE SURRENDERING REGISTERED HOLDER. THE COMPANY MAY REQUIRE PAYMENT OF A SUM
SUFFICIENT TO COVER ANY TAX OR GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN
CONNECTION WITH ANY TRANSFER, SPLIT UP, COMBINATION OR EXCHANGE OF RIGHTS
CERTIFICATES. THE RIGHTS AGENT SHALL HAVE NO DUTY OR OBLIGATION UNDER ANY
SECTION OF THIS AGREEMENT REQUIRING THE PAYMENT OF TAXES AND CHARGES, UNLESS AND
UNTIL IT IS SATISFIED THAT ALL SUCH TAXES AND/OR CHARGES HAVE BEEN PAID.


 


(B)           UPON RECEIPT BY THE COMPANY AND THE RIGHTS AGENT OF EVIDENCE
REASONABLY SATISFACTORY TO THEM OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
A RIGHTS CERTIFICATE, AND, IN CASE OF LOSS, THEFT OR DESTRUCTION, OF INDEMNITY
OR SECURITY SATISFACTORY TO THEM, AND, AT THE COMPANY’S REQUEST, REIMBURSEMENT
TO THE COMPANY AND THE RIGHTS AGENT OF ALL REASONABLE EXPENSES INCIDENTAL
THERETO, AND UPON SURRENDER TO THE RIGHTS AGENT AND CANCELLATION OF THE RIGHTS
CERTIFICATE IF MUTILATED, THE COMPANY WILL MAKE AND DELIVER A NEW RIGHTS
CERTIFICATE OF

 

10

--------------------------------------------------------------------------------


 


LIKE TENOR TO THE RIGHTS AGENT FOR COUNTERSIGNATURE AND DELIVERY TO THE
REGISTERED HOLDER IN LIEU OF THE RIGHTS CERTIFICATE SO LOST, STOLEN, DESTROYED
OR MUTILATED.


 


7.                                       EXERCISE OF RIGHTS; EXERCISE PRICE;
EXPIRATION DATE OF RIGHTS.


 


(A)                                  SUBJECT TO SECTIONS 7(E), 23(B) AND
24(B) HEREOF, THE REGISTERED HOLDER OF ANY RIGHTS CERTIFICATE MAY EXERCISE THE
RIGHTS EVIDENCED THEREBY (EXCEPT AS OTHERWISE PROVIDED HEREIN) IN WHOLE OR IN
PART AT ANY TIME AFTER THE DISTRIBUTION DATE AND PRIOR TO THE CLOSE OF BUSINESS
ON THE EXPIRATION DATE BY SURRENDER OF THE RIGHTS CERTIFICATE, WITH THE FORM OF
ELECTION TO PURCHASE ON THE REVERSE SIDE THEREOF PROPERLY COMPLETED AND DULY
EXECUTED, TO THE RIGHTS AGENT AT THE OFFICE OF THE RIGHTS AGENT DESIGNATED FOR
SUCH PURPOSE, TOGETHER WITH PAYMENT OF THE EXERCISE PRICE FOR EACH TENTH OF AN
APPLICABLE SHARE (OR, FOLLOWING A TRIGGERING EVENT, OTHER SECURITIES, CASH OR
OTHER ASSETS AS THE CASE MAY BE) AS TO WHICH THE RIGHTS ARE EXERCISED, AND AN
AMOUNT EQUAL TO ANY TAX OR CHARGE REQUIRED TO BE PAID UNDER SECTION 9(E) HEREOF,
BY CERTIFIED CHECK, CASHIER’S CHECK, BANK DRAFT OR MONEY ORDER PAYABLE TO THE
ORDER OF THE COMPANY.  EXCEPT FOR THOSE PROVISIONS HEREIN WHICH EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT, THIS AGREEMENT SHALL TERMINATE AT
SUCH TIME AS THE RIGHTS ARE NO LONGER EXERCISABLE.


 


(B)                                 THE EXERCISE PRICE FOR EACH TENTH OF AN
APPLICABLE SHARE ISSUABLE PURSUANT TO THE EXERCISE OF A RIGHT SHALL INITIALLY BE
ONE-HUNDRED DOLLARS ($100), SHALL BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS
PROVIDED IN SECTIONS 11 AND 13 HEREOF AND SHALL BE PAYABLE IN LAWFUL MONEY OF
THE UNITED STATES OF AMERICA IN ACCORDANCE WITH PARAGRAPH (C) BELOW.


 


(C)                                  UPON RECEIPT OF A RIGHTS CERTIFICATE
REPRESENTING EXERCISABLE RIGHTS, WITH THE FORM OF ELECTION TO PURCHASE PROPERLY
COMPLETED AND THE CERTIFICATE DULY EXECUTED, ACCOMPANIED BY PAYMENT OF THE
EXERCISE PRICE FOR THE NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR, FOLLOWING A
TRIGGERING EVENT, OTHER SECURITIES, CASH OR OTHER ASSETS AS THE CASE MAY BE) TO
BE PURCHASED AND AN AMOUNT EQUAL TO ANY APPLICABLE TAX REQUIRED TO BE PAID BY
THE HOLDER OF SUCH RIGHTS CERTIFICATE IN ACCORDANCE WITH SECTION 9(E) HEREOF,
THE RIGHTS AGENT SHALL, SUBJECT TO SECTION 20(K) HEREOF, THEREUPON PROMPTLY
(I) (A) REQUISITION FROM ANY TRANSFER AGENT OF THE APPLICABLE SHARES (OR MAKE
AVAILABLE, IF THE RIGHTS AGENT IS THE TRANSFER AGENT FOR THE APPLICABLE SHARES)
A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF TENTHS OF AN APPLICABLE SHARE
(OR, FOLLOWING A TRIGGERING EVENT, OTHER SECURITIES, CASH OR OTHER ASSETS AS THE
CASE MAY BE) TO BE PURCHASED AND THE COMPANY HEREBY IRREVOCABLY AUTHORIZES ITS
TRANSFER AGENT TO COMPLY WITH ALL SUCH REQUESTS OR (B) IF THE COMPANY SHALL HAVE
ELECTED TO DEPOSIT THE TOTAL NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR,
FOLLOWING A TRIGGERING EVENT, OTHER SECURITIES, CASH OR OTHER ASSETS AS THE CASE
MAY BE) ISSUABLE UPON EXERCISE OF THE RIGHTS HEREUNDER WITH A DEPOSITARY AGENT,
REQUISITION FROM THE DEPOSITARY AGENT DEPOSITARY RECEIPTS REPRESENTING SUCH
NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR, FOLLOWING A TRIGGERING EVENT, OTHER
SECURITIES, CASH OR OTHER ASSETS AS THE CASE MAY BE) AS ARE TO BE PURCHASED (IN
WHICH CASE CERTIFICATES FOR THE APPLICABLE SHARES (OR, FOLLOWING A TRIGGERING
EVENT, OTHER SECURITIES, CASH OR OTHER ASSETS AS THE CASE MAY BE) REPRESENTED BY
SUCH RECEIPTS SHALL BE DEPOSITED BY THE TRANSFER AGENT WITH THE DEPOSITARY
AGENT) AND THE COMPANY HEREBY DIRECTS THE DEPOSITARY AGENT TO COMPLY WITH SUCH
REQUEST, (II) WHEN NECESSARY TO COMPLY WITH THIS AGREEMENT, REQUISITION FROM THE
COMPANY THE AMOUNT OF CASH TO BE PAID IN LIEU OF ISSUANCE OF FRACTIONAL SHARES
IN ACCORDANCE WITH SECTION 14 HEREOF, (III) AFTER RECEIPT OF SUCH CERTIFICATES
OR DEPOSITARY RECEIPTS, CAUSE THE SAME TO BE DELIVERED TO OR UPON THE ORDER OF
THE REGISTERED HOLDER OF SUCH RIGHTS CERTIFICATE, REGISTERED IN SUCH NAME OR
NAMES AS MAY BE DESIGNATED BY SUCH

 

11

--------------------------------------------------------------------------------



 


HOLDER AND (IV) WHEN NECESSARY TO COMPLY WITH THIS AGREEMENT, AFTER RECEIPT
THEREOF, DELIVER SUCH CASH TO OR UPON THE ORDER OF THE REGISTERED HOLDER OF SUCH
RIGHTS CERTIFICATE.  THE PAYMENT OF THE EXERCISE PRICE (AS SUCH AMOUNT MAY BE
REDUCED (INCLUDING TO ZERO) PURSUANT TO SECTION 11(A)(III) HEREOF) AND AN AMOUNT
EQUAL TO ANY APPLICABLE TAX REQUIRED TO BE PAID BY THE HOLDER OF SUCH RIGHTS
CERTIFICATE IN ACCORDANCE WITH SECTION 9(E) HEREOF, MAY BE MADE IN CASH OR BY
CERTIFIED BANK CHECK, CASHIER’S CHECK OR BANK DRAFT PAYABLE TO THE ORDER OF THE
COMPANY.  IN THE EVENT THAT THE COMPANY IS OBLIGATED TO ISSUE SECURITIES OF THE
COMPANY OTHER THAN APPLICABLE SHARES, PAY CASH AND/OR DISTRIBUTE OTHER PROPERTY
PURSUANT TO SECTION 11(A) HEREOF, THE COMPANY WILL MAKE ALL ARRANGEMENTS
NECESSARY SO THAT SUCH OTHER SECURITIES, CASH AND/OR OTHER PROPERTY ARE
AVAILABLE FOR DISTRIBUTION BY THE RIGHTS AGENT, IF AND WHEN NECESSARY TO COMPLY
WITH THIS AGREEMENT.


 


(D)                                 IN CASE THE REGISTERED HOLDER OF ANY RIGHTS
CERTIFICATE SHALL EXERCISE LESS THAN ALL THE RIGHTS EVIDENCED THEREBY, A NEW
RIGHTS CERTIFICATE EVIDENCING RIGHTS EQUIVALENT TO THE RIGHTS REMAINING
UNEXERCISED SHALL BE ISSUED BY THE RIGHTS AGENT TO THE REGISTERED HOLDER OF SUCH
RIGHTS CERTIFICATE OR TO HIS OR HER DULY AUTHORIZED ASSIGNS, SUBJECT TO THE
PROVISIONS OF SECTION 14 HEREOF.


 


(E)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, FROM AND AFTER THE FIRST OCCURRENCE OF A TRIGGERING EVENT, ANY
RIGHTS BENEFICIALLY OWNED BY (I) AN ACQUIRING PERSON OR AN ASSOCIATE OR
AFFILIATE OF AN ACQUIRING PERSON, (II) A TRANSFEREE (WHETHER DIRECT OR INDIRECT)
OF AN ACQUIRING PERSON (OR OF ANY SUCH ASSOCIATE OR AFFILIATE) WHO BECOMES A
TRANSFEREE AFTER THE ACQUIRING PERSON BECOMES SUCH (A “POST-EVENT TRANSFEREE”),
(III) A TRANSFEREE (WHETHER DIRECT OR INDIRECT) OF AN ACQUIRING PERSON (OR OF
ANY SUCH ASSOCIATE OR AFFILIATE) WHO BECOMES A TRANSFEREE PRIOR TO OR
CONCURRENTLY WITH THE ACQUIRING PERSON BECOMING SUCH AND RECEIVES SUCH RIGHTS
PURSUANT TO EITHER (A) A TRANSFER (WHETHER OR NOT FOR CONSIDERATION) FROM THE
ACQUIRING PERSON TO HOLDERS OF EQUITY INTERESTS IN SUCH ACQUIRING PERSON OR TO
ANY PERSON WITH WHOM THE ACQUIRING PERSON HAS ANY CONTINUING AGREEMENT,
ARRANGEMENT OR UNDERSTANDING REGARDING THE TRANSFERRED RIGHTS OR (B) A TRANSFER
WHICH THE BOARD HAS DETERMINED IS PART OF A PLAN, ARRANGEMENT OR UNDERSTANDING
WHICH HAS AS A PRIMARY PURPOSE OR EFFECT THE AVOIDANCE OF THIS SECTION 7(E) (A
“PRE-EVENT TRANSFEREE”) OR (IV) ANY SUBSEQUENT TRANSFEREE (WHETHER DIRECT OR
INDIRECT) OF AN ACQUIRING PERSON RECEIVING TRANSFERRED RIGHTS FROM A POST-EVENT
TRANSFEREE OR A PRE-EVENT TRANSFEREE, EITHER DIRECTLY OR THROUGH ONE OR MORE
INTERMEDIATE TRANSFEREES, SHALL BECOME NULL AND VOID WITHOUT ANY FURTHER ACTION
AND NO HOLDER OF SUCH RIGHTS SHALL HAVE ANY RIGHTS WHATSOEVER WITH RESPECT TO
SUCH RIGHTS, WHETHER UNDER ANY PROVISION OF THIS AGREEMENT OR OTHERWISE.  THE
COMPANY SHALL USE ALL REASONABLE EFFORTS TO ENSURE THAT THE PROVISIONS OF THIS
SECTION 7(E) AND SECTION 4(B) HEREOF ARE COMPLIED WITH, BUT NEITHER THE COMPANY
NOR THE RIGHTS AGENT SHALL HAVE ANY LIABILITY TO ANY HOLDER OF RIGHTS
CERTIFICATES OR TO ANY OTHER PERSON AS A RESULT OF THE COMPANY’S FAILURE TO MAKE
ANY DETERMINATIONS WITH RESPECT TO AN ACQUIRING PERSON OR ANY OF SUCH ACQUIRING
PERSON’S AFFILIATES, ASSOCIATES OR TRANSFEREES (WHETHER DIRECT OR INDIRECT)
HEREUNDER.


 


(F)                                    NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER THE RIGHTS AGENT NOR THE COMPANY SHALL BE
OBLIGATED TO UNDERTAKE ANY ACTION WITH RESPECT TO A REGISTERED HOLDER UPON THE
OCCURRENCE OF ANY PURPORTED EXERCISE AS SET FORTH IN THIS SECTION 7 UNLESS SUCH
REGISTERED HOLDER SHALL, IN ADDITION TO HAVING COMPLIED WITH THE REQUIREMENTS OF
SECTION 7(A), HAVE (I) PROPERLY COMPLETED AND SIGNED THE CERTIFICATE CONTAINED
IN THE FORM OF ELECTION TO PURCHASE SET FORTH ON THE REVERSE SIDE OF THE RIGHTS
CERTIFICATE SURRENDERED FOR SUCH

 

12

--------------------------------------------------------------------------------



 


EXERCISE AND (II) PROVIDED SUCH ADDITIONAL EVIDENCE OF THE IDENTITY OF THE
BENEFICIAL OWNER (OR FORMER BENEFICIAL OWNER) OR AFFILIATES OR ASSOCIATES
THEREOF AS THE COMPANY OR THE RIGHTS AGENT SHALL REASONABLY REQUEST.


 


8.                                       CANCELLATION AND DESTRUCTION OF RIGHTS
CERTIFICATES.  ALL RIGHTS CERTIFICATES SURRENDERED FOR THE PURPOSE OF EXERCISE,
TRANSFER, SPLIT UP, COMBINATION OR EXCHANGE SHALL, IF SURRENDERED TO THE COMPANY
OR TO ANY OF ITS AGENTS, BE DELIVERED TO THE RIGHTS AGENT FOR CANCELLATION OR IN
CANCELED FORM, OR, IF SURRENDERED TO THE RIGHTS AGENT, SHALL BE CANCELED BY IT,
AND NO RIGHTS CERTIFICATES SHALL BE ISSUED IN LIEU THEREOF EXCEPT AS EXPRESSLY
PERMITTED BY ANY OF THE PROVISIONS OF THIS AGREEMENT.  THE COMPANY SHALL DELIVER
TO THE RIGHTS AGENT FOR CANCELLATION AND RETIREMENT, AND THE RIGHTS AGENT SHALL
SO CANCEL AND RETIRE, ANY RIGHTS CERTIFICATE PURCHASED OR ACQUIRED BY THE
COMPANY OTHERWISE THAN UPON THE EXERCISE THEREOF.  THE RIGHTS AGENT SHALL
DELIVER ALL CANCELED RIGHTS CERTIFICATES TO THE COMPANY, OR SHALL, AT THE
WRITTEN REQUEST OF THE COMPANY, DESTROY SUCH CANCELED RIGHTS CERTIFICATES, AND
IN SUCH CASE SHALL DELIVER A CERTIFICATE OF DESTRUCTION THEREOF TO THE COMPANY.


 


9.                                       RESERVATION AND AVAILABILITY OF SHARES
OF VOTING STOCK.


 


(A)                                  THE COMPANY COVENANTS AND AGREES THAT IT
WILL CAUSE TO BE RESERVED AND KEPT AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED
SHARES OF VOTING STOCK NOT RESERVED FOR ANOTHER PURPOSE, THE NUMBER OF SHARES OF
VOTING STOCK THAT WILL BE SUFFICIENT TO PERMIT THE EXERCISE IN FULL OF ALL
OUTSTANDING RIGHTS.


 


(B)                                 SO LONG AS THE SHARES OF VOTING STOCK
ISSUABLE AND DELIVERABLE UPON EXERCISE OF THE RIGHTS MAY BE LISTED ON SUCH
EXCHANGE, THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE, FROM AND AFTER SUCH
TIME AS THE RIGHTS BECOME EXERCISABLE (BUT ONLY TO THE EXTENT THAT IT IS
REASONABLY LIKELY THAT THE RIGHTS WILL BE EXERCISED), ALL SHARES RESERVED FOR
SUCH ISSUANCE TO BE LISTED ON SUCH EXCHANGE UPON OFFICIAL NOTICE OF ISSUANCE
UPON SUCH EXERCISE.


 


(C)                                  THE COMPANY SHALL USE ITS BEST EFFORTS TO
(I) FILE, AS SOON AS PRACTICABLE FOLLOWING THE EARLIEST DATE AFTER THE FIRST
OCCURRENCE OF A TRIGGERING EVENT IN WHICH THE CONSIDERATION TO BE DELIVERED BY
THE COMPANY UPON EXERCISE OF THE RIGHTS IS DESCRIBED IN SECTIONS 11(A)(II) OR
11(A)(III) HEREOF BUT SUBJECT TO THE FOLLOWING SENTENCE,  A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO THE SECURITIES PURCHASABLE
UPON EXERCISE OF THE RIGHTS ON AN APPROPRIATE FORM, (II) CAUSE SUCH REGISTRATION
STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH FILING AND
(III) CAUSE SUCH REGISTRATION STATEMENT TO REMAIN EFFECTIVE (WITH A PROSPECTUS
AT ALL TIMES MEETING THE REQUIREMENTS OF THE SECURITIES ACT) UNTIL THE EARLIER
OF (A) THE DATE AS OF WHICH THE RIGHTS ARE NO LONGER EXERCISABLE FOR SUCH
SECURITIES AND (B) THE EXPIRATION DATE.  THE COMPANY MAY TEMPORARILY SUSPEND,
FOR A PERIOD NOT TO EXCEED NINETY (90) DAYS AFTER THE DATE SET FORTH IN CLAUSE
(I) OF THE FIRST SENTENCE OF THIS SECTION 9(C), THE EXERCISABILITY OF THE RIGHTS
IN ORDER TO PREPARE AND FILE SUCH REGISTRATION STATEMENT AND PERMIT IT TO BECOME
EFFECTIVE.  UPON ANY SUCH SUSPENSION, THE COMPANY SHALL ISSUE A PUBLIC
ANNOUNCEMENT AND GIVE THE RIGHTS AGENT A COPY OF ANY SUCH ANNOUNCEMENT THAT
EXERCISABILITY OF THE RIGHTS HAS BEEN TEMPORARILY SUSPENDED, AS WELL AS A PUBLIC
ANNOUNCEMENT AND COPY TO THE RIGHTS AGENT AT SUCH TIME AS THE SUSPENSION IS NO
LONGER IN EFFECT.  THE COMPANY WILL ALSO TAKE SUCH ACTION AS MAY BE APPROPRIATE
UNDER, OR TO ENSURE COMPLIANCE WITH FEDERAL OR STATE SECURITIES LAWS IN
CONNECTION WITH THE EXERCISABILITY OF THE RIGHTS.  NOTWITHSTANDING ANY PROVISION
OF THIS

 

13

--------------------------------------------------------------------------------



 


AGREEMENT TO THE CONTRARY, THE RIGHTS SHALL NOT BE EXERCISABLE IN ANY
JURISDICTION, UNLESS THE REQUISITE QUALIFICATION IN SUCH JURISDICTION SHALL HAVE
BEEN OBTAINED, OR AN EXEMPTION THEREFROM SHALL BE AVAILABLE, AND UNTIL A
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE.


 


(D)                                 THE COMPANY COVENANTS AND AGREES THAT IT
WILL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO ENSURE THAT ALL APPLICABLE
SHARES (OR OTHER SECURITIES OF THE COMPANY) DELIVERED UPON EXERCISE OF RIGHTS
SHALL, AT THE TIME OF DELIVERY OF THE CERTIFICATES FOR SUCH SECURITIES (SUBJECT
TO PAYMENT OF THE EXERCISE PRICE AND COMPLIANCE WITH ALL OTHER PROVISIONS OF
THIS AGREEMENT), BE DULY AND VALIDLY AUTHORIZED AND ISSUED AND FULLY PAID AND
NONASSESSABLE SHARES.


 


(E)                                  THE COMPANY FURTHER COVENANTS AND AGREES
THAT IT WILL PAY WHEN DUE AND PAYABLE ANY AND ALL TAXES AND CHARGES WHICH MAY BE
PAYABLE IN RESPECT OF THE ORIGINAL ISSUANCE OR DELIVERY OF THE RIGHTS
CERTIFICATES OR OF ANY APPLICABLE SHARES (OR OTHER SECURITIES OF THE COMPANY)
UPON THE EXERCISE OF RIGHTS.  THE COMPANY SHALL NOT, HOWEVER, BE REQUIRED TO PAY
ANY TAX WHICH MAY BE PAYABLE IN RESPECT OF ANY TRANSFER OR DELIVERY OF RIGHTS
CERTIFICATES TO A PERSON OTHER THAN, OR THE ISSUANCE OR DELIVERY OF CERTIFICATES
OR DEPOSITARY RECEIPTS FOR THE APPLICABLE SHARES (OR OTHER SECURITIES OF THE
COMPANY) IN A NAME OTHER THAN THAT OF, THE REGISTERED HOLDER OF THE RIGHTS
CERTIFICATE EVIDENCING RIGHTS SURRENDERED FOR EXERCISE OR TO ISSUE OR TO DELIVER
ANY CERTIFICATES OR DEPOSITARY RECEIPTS FOR APPLICABLE SHARES (OR OTHER
SECURITIES OF THE COMPANY) UPON THE EXERCISE OF ANY RIGHTS UNTIL ANY SUCH TAX
SHALL HAVE BEEN PAID (ANY SUCH TAX BEING PAYABLE BY THE HOLDER OF SUCH RIGHTS
CERTIFICATE AT THE TIME OF SURRENDER) OR UNTIL IT HAS BEEN ESTABLISHED TO THE
COMPANY’S OR THE RIGHTS AGENT’S SATISFACTION THAT NO SUCH TAX IS DUE.


 


10.                                 RECORD DATE.  EACH PERSON IN WHOSE NAME ANY
CERTIFICATE FOR A NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR OTHER SECURITIES
OF THE COMPANY) IS ISSUED UPON THE EXERCISE OF RIGHTS SHALL FOR ALL PURPOSES BE
DEEMED TO HAVE BECOME THE HOLDER OF RECORD OF APPLICABLE SHARES (OR OTHER
SECURITIES OF THE COMPANY) REPRESENTED THEREON, AND SUCH CERTIFICATE SHALL BE
DATED, THE DATE UPON WHICH THE RIGHTS CERTIFICATE EVIDENCING SUCH RIGHTS WAS
DULY SURRENDERED AND PAYMENT OF THE TOTAL EXERCISE PRICE WITH RESPECT TO WHICH
THE RIGHTS HAVE BEEN EXERCISED (AND ANY APPLICABLE TAXES) WAS MADE; PROVIDED,
HOWEVER, THAT IF THE DATE OF SUCH SURRENDER AND PAYMENT IS A DATE UPON WHICH THE
TRANSFER BOOKS OF THE COMPANY ARE CLOSED, SUCH PERSON SHALL BE DEEMED TO HAVE
BECOME THE RECORD HOLDER OF SUCH SHARES ON, AND SUCH CERTIFICATE SHALL BE DATED,
THE NEXT SUCCEEDING BUSINESS DAY ON WHICH THE TRANSFER BOOKS OF THE COMPANY ARE
OPEN.  PRIOR TO THE EXERCISE OF THE RIGHTS EVIDENCED THEREBY, THE HOLDER OF A
RIGHTS CERTIFICATE SHALL NOT BE ENTITLED TO ANY RIGHTS OF A HOLDER OF APPLICABLE
SHARES (OR OTHER SECURITIES OF THE COMPANY) FOR WHICH THE RIGHTS SHALL BE
EXERCISABLE, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO VOTE, TO RECEIVE
DIVIDENDS OR OTHER DISTRIBUTIONS OR TO EXERCISE ANY PREEMPTIVE RIGHTS, AND SHALL
NOT BE ENTITLED TO RECEIVE ANY NOTICE OF ANY PROCEEDINGS OF THE COMPANY, EXCEPT
AS PROVIDED HEREIN.


 


11.                                 ADJUSTMENT OF EXERCISE PRICE, NUMBER OF
SHARES OR NUMBER OF RIGHTS.  THE EXERCISE PRICE, THE NUMBER AND KIND OF SHARES
OR OTHER PROPERTY COVERED BY EACH RIGHT AND THE NUMBER OF RIGHTS OUTSTANDING ARE
SUBJECT TO ADJUSTMENT FROM TIME TO TIME AS PROVIDED IN THIS SECTION 11.


 


(A)                                  (I)  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THE COMPANY SHALL AT ANY TIME AFTER THE
DATE OF THIS AGREEMENT (A) DECLARE A DIVIDEND ON THE SHARES OF VOTING STOCK
PAYABLE IN SHARES OF VOTING STOCK, (B) 

 

14

--------------------------------------------------------------------------------



 


SUBDIVIDE THE OUTSTANDING SHARES OF VOTING STOCK, (C) COMBINE THE OUTSTANDING
SHARES OF VOTING STOCK (BY REVERSE STOCK SPLIT OR OTHERWISE) INTO A SMALLER
NUMBER OF SHARES OF VOTING STOCK, OR (D) ISSUE ANY SHARES OF ITS CAPITAL STOCK
IN A RECLASSIFICATION OF THE SHARES OF VOTING STOCK (INCLUDING ANY SUCH
RECLASSIFICATION IN CONNECTION WITH A CONSOLIDATION OR MERGER IN WHICH THE
COMPANY IS THE CONTINUING OR SURVIVING CORPORATION, BUT EXCLUDING ANY ISSUANCE
OF COMMON STOCK UPON CONVERSION OF CLASS B STOCK), THEN, IN EACH SUCH EVENT,
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 11 AND SECTION 7(E) HEREOF: (1) THE
EXERCISE PRICE IN EFFECT AT THE TIME OF THE RECORD DATE FOR SUCH DIVIDEND OR OF
THE EFFECTIVE DATE OF SUCH SUBDIVISION, COMBINATION OR RECLASSIFICATION SHALL BE
ADJUSTED SO THAT THE EXERCISE PRICE THEREAFTER SHALL EQUAL THE RESULT OBTAINED
BY DIVIDING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH TIME BY A
FRACTION (THE “ADJUSTMENT FRACTION”), THE NUMERATOR OF WHICH SHALL BE THE TOTAL
NUMBER OF SHARES OF VOTING STOCK (OR SHARES OF CAPITAL STOCK ISSUED IN SUCH
RECLASSIFICATION OF THE SHARES OF VOTING STOCK) OUTSTANDING IMMEDIATELY
FOLLOWING SUCH TIME AND THE DENOMINATOR OF WHICH SHALL BE THE TOTAL NUMBER OF
SHARES OF VOTING STOCK OUTSTANDING IMMEDIATELY PRIOR TO SUCH TIME; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE CONSIDERATION TO BE PAID UPON THE EXERCISE
OF ONE RIGHT BE LESS THAN THE AGGREGATE PAR VALUE OF THE SHARES OF CAPITAL STOCK
OF THE COMPANY ISSUABLE UPON EXERCISE OF SUCH RIGHT; AND (2) THE NUMBER OF
TENTHS OF AN APPLICABLE SHARE (OR SHARE OF SUCH OTHER CAPITAL STOCK) ISSUABLE
UPON THE EXERCISE OF EACH RIGHT SHALL EQUAL THE NUMBER OF TENTHS OF AN
APPLICABLE SHARE (OR SHARE OF SUCH OTHER CAPITAL STOCK) AS WAS ISSUABLE UPON
EXERCISE OF A RIGHT IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE EVENT DESCRIBED
IN CLAUSES (A)-(D) OF THIS SECTION 11(A)(I), MULTIPLIED BY THE ADJUSTMENT
FRACTION.  EACH APPLICABLE SHARE THAT SHALL BECOME OUTSTANDING AFTER AN
ADJUSTMENT HAS BEEN MADE PURSUANT TO THIS SECTION 11(A)(I) SHALL HAVE ASSOCIATED
WITH IT THE NUMBER OF RIGHTS, EXERCISABLE AT THE EXERCISE PRICE AND FOR THE
NUMBER OF TENTHS OF AN APPLICABLE SHARE (OR SHARES OF SUCH OTHER CAPITAL STOCK)
AS ONE APPLICABLE SHARE HAS ASSOCIATED WITH IT IMMEDIATELY FOLLOWING THE
ADJUSTMENT MADE PURSUANT TO THIS SECTION 11(A)(I).


 

(ii)                                  Subject to Section 24 of this Agreement,
in the event a Triggering Event shall have occurred, then promptly following
such Triggering Event each holder of a Common Stock Right and each holder of a
Class B Right, except as provided in Section 7(e) hereof, shall thereafter have
the right to receive for each Right, upon exercise thereof in accordance with
the terms of this Agreement and payment of the Exercise Price in effect
immediately prior to the occurrence of the Triggering Event, in lieu of a number
of tenths of an Applicable Share, such number of shares of Common Stock and
Class B Stock, respectively, as shall equal the result obtained by multiplying
the Exercise Price in effect immediately prior to the occurrence of the
Triggering Event by the number of tenths of an Applicable Share for which a
Right was exercisable (or would have been exercisable if the Distribution Date
had occurred) immediately prior to the first occurrence of a Triggering Event,
and dividing that product by 50% of the Current Per Share Market Price for
shares of Common Stock on the date of occurrence of the Triggering Event;
provided, however, that the Exercise Price and the number of Applicable Shares
so receivable upon exercise of a Right shall

 

15

--------------------------------------------------------------------------------


 

be subject to further adjustment as appropriate in accordance with
Section 11(e) hereof to reflect any events occurring in respect of the
Applicable Shares after the occurrence of the Triggering Event.

 

(iii)                               In lieu of issuing Applicable Shares in
accordance with Section 11(a)(ii) hereof, the Company may, if the Board
determines that such action is necessary or appropriate and not contrary to the
interest of holders of Rights and, in the event that the number of shares of
Voting Stock which are authorized by the Company’s Certificate of Incorporation
but not outstanding or reserved for issuance for purposes other than upon
exercise of the Rights are not sufficient to permit the exercise in full of the
Rights, or if any necessary regulatory approval for such issuance has not been
obtained by the Company, the Company shall: (A) determine the excess of (1) the
value of the shares of Voting Stock issuable upon the exercise of a Right (the
“Current Value”) over (2) the Exercise Price (such excess, the “Spread”), and
(B) with respect to each Right, make adequate provision to substitute for such
shares of Voting Stock, upon exercise of the Rights, (1) cash, (2) a reduction
in the Exercise Price, (3) other equity securities of the Company (including,
without limitation, shares or units of shares of any series of preferred stock
which the Board has deemed to have the same value as such Voting Stock (such
shares or units of shares of preferred stock are herein called “Voting Stock
Equivalents”)), except to the extent that the Company has not obtained any
necessary Shareholder or regulatory approval for such issuance, (4) debt
securities of the Company, except to the extent that the Company has not
obtained any necessary Shareholder or regulatory approval for such issuance,
(5) other assets or (6) any combination of the foregoing, having an aggregate
value equal to the Current Value, where such aggregate value has been determined
by the Board based upon the advice of a nationally recognized investment banking
firm selected by the Board; provided, however, if the Company shall not have
made adequate provision to deliver value pursuant to clause (B) above within
thirty (30) days following the first occurrence of a Triggering Event, then the
Company shall be obligated to deliver, upon the surrender for exercise of a
Right and without requiring payment of the Exercise Price, Applicable Shares (to
the extent available), except to the extent that the Company has not obtained
any necessary Shareholder or regulatory approval for such issuance, and then, if
necessary, cash, which shares and/or cash have an aggregate value equal to the
Spread.  If the Board shall determine in good faith that it is likely that
sufficient additional shares of Voting Stock could be authorized for issuance
upon exercise in full of the Rights or that any necessary regulatory approval
for such issuance will be obtained, the thirty (30) day period set forth above
may be extended to the extent necessary, but not more than ninety (90) days
after the Section 11(a)(ii) Trigger Date, in order that the Company may seek
Shareholder approval for the authorization of such additional shares or take
action to obtain such regulatory approval (such period, as it may be extended,
the “Substitution Period”).  To the extent that the Company determines that some
action need be taken pursuant to the first and/or second sentences of this
Section 11(a)(iii), the Company (x) shall provide, subject to
Section 7(e) hereof, that such action shall apply uniformly to all outstanding
Rights and (y) may suspend the exercisability of the Rights until

 

16

--------------------------------------------------------------------------------


 

the expiration of the Substitution Period in order to seek any authorization of
additional shares, to take any action to obtain any required regulatory approval
and/or to decide the appropriate form of distribution to be made pursuant to
such first sentence and to determine the value thereof.  In the event of any
such suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect, (in each
case, with prompt written notice thereof to the Rights Agent).  For purposes of
this Section 11(a)(iii), the value of the Applicable Shares shall be the Current
Per Share Market Price of the Common Stock on the Section 11(a)(ii) Trigger Date
and the value of any Voting Stock Equivalent shall be deemed to have the same
value as the Common Stock on such date.

 


(B)                                 IN CASE THE COMPANY SHALL, AT ANY TIME AFTER
THE DATE OF THIS AGREEMENT, FIX A RECORD DATE FOR THE ISSUANCE OF RIGHTS,
OPTIONS OR WARRANTS TO ALL HOLDERS OF APPLICABLE SHARES ENTITLING SUCH HOLDERS
(FOR A PERIOD EXPIRING WITHIN FORTY-FIVE (45) CALENDAR DAYS AFTER BUT NOT
INCLUDING SUCH RECORD DATE) TO SUBSCRIBE FOR OR PURCHASE APPLICABLE SHARES OR
EQUIVALENT SHARES OR SECURITIES CONVERTIBLE INTO APPLICABLE SHARES OR EQUIVALENT
SHARES AT A PRICE PER SHARE (OR HAVING A CONVERSION PRICE PER SHARE, IF A
SECURITY CONVERTIBLE INTO APPLICABLE SHARES OR EQUIVALENT SHARES) LESS THAN THE
THEN CURRENT PER SHARE MARKET PRICE OF THE APPLICABLE SHARES OR EQUIVALENT
SHARES ON SUCH RECORD DATE, THEN, IN EACH SUCH CASE, THE EXERCISE PRICE TO BE IN
EFFECT AFTER SUCH RECORD DATE SHALL BE DETERMINED BY MULTIPLYING THE EXERCISE
PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH RECORD DATE BY A FRACTION, THE
NUMERATOR OF WHICH SHALL BE THE NUMBER OF APPLICABLE SHARES AND EQUIVALENT
SHARES (IF ANY) OUTSTANDING ON SUCH RECORD DATE, PLUS THE NUMBER OF APPLICABLE
SHARES OR EQUIVALENT SHARES, AS THE CASE MAY BE, WHICH THE AGGREGATE OFFERING
PRICE OF THE TOTAL NUMBER OF APPLICABLE SHARES OR EQUIVALENT SHARES, AS THE CASE
MAY BE, TO BE OFFERED OR ISSUED (AND/OR THE AGGREGATE INITIAL CONVERSION PRICE
OF THE CONVERTIBLE SECURITIES TO BE OFFERED OR ISSUED) WOULD PURCHASE AT THE
CURRENT PER SHARE MARKET PRICE, AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER
OF APPLICABLE SHARES AND EQUIVALENT SHARES (IF ANY) OUTSTANDING ON SUCH RECORD
DATE, PLUS THE NUMBER OF ADDITIONAL APPLICABLE SHARES OR EQUIVALENT SHARES, AS
THE CASE MAY BE, TO BE OFFERED FOR SUBSCRIPTION OR PURCHASE (OR INTO WHICH THE
CONVERTIBLE SECURITIES SO TO BE OFFERED ARE INITIALLY CONVERTIBLE); PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL THE CONSIDERATION TO BE PAID UPON THE EXERCISE
OF ONE RIGHT BE LESS THAN THE AGGREGATE PAR VALUE OF THE SHARES OF CAPITAL STOCK
OF THE COMPANY ISSUABLE UPON EXERCISE OF ONE RIGHT.  IN CASE SUCH SUBSCRIPTION
PRICE MAY BE PAID IN A CONSIDERATION PART OR ALL OF WHICH SHALL BE IN A FORM
OTHER THAN CASH, THE VALUE OF SUCH CONSIDERATION SHALL BE AS DETERMINED IN GOOD
FAITH BY THE BOARD, WHOSE DETERMINATION SHALL BE DESCRIBED IN A STATEMENT FILED
WITH THE RIGHTS AGENT AND SHALL BE BINDING ON THE RIGHTS AGENT AND THE HOLDERS
OF THE RIGHTS.  APPLICABLE SHARES AND EQUIVALENT SHARES OWNED BY OR HELD FOR THE
ACCOUNT OF THE COMPANY SHALL NOT BE DEEMED OUTSTANDING FOR THE PURPOSE OF ANY
SUCH COMPUTATION.  SUCH ADJUSTMENT SHALL BE MADE SUCCESSIVELY WHENEVER SUCH A
RECORD DATE IS FIXED.  IN THE EVENT THAT SUCH RIGHTS, OPTIONS OR WARRANTS ARE
NOT SO ISSUED, THE EXERCISE PRICE SHALL BE ADJUSTED TO BE THE EXERCISE PRICE
WHICH WOULD THEN BE IN EFFECT IF SUCH RECORD DATE HAD NOT BEEN FIXED.  TO THE
EXTENT THAT ANY SUCH RIGHTS, OPTIONS, OR WARRANTS EXPIRE UNEXERCISED, THE
EXERCISE PRICE SHALL BE ADJUSTED TO BE THE EXERCISE PRICE WHICH WOULD THEN BE IN
EFFECT IF ONLY THE EXERCISED NUMBER OF SUCH RIGHTS, OPTIONS, OR WARRANTS HAD
BEEN ISSUED.

 

17

--------------------------------------------------------------------------------


 


(C)                                  IN CASE THE COMPANY SHALL, AT ANY TIME
AFTER THE DATE OF THIS AGREEMENT, FIX A RECORD DATE FOR THE MAKING OF A
DISTRIBUTION TO ALL HOLDERS OF THE APPLICABLE SHARES OR OF ANY CLASS OR SERIES
OF EQUIVALENT SHARES (INCLUDING ANY SUCH DISTRIBUTION MADE IN CONNECTION WITH A
CONSOLIDATION OR MERGER IN WHICH THE COMPANY IS THE CONTINUING OR SURVIVING
CORPORATION) OF EVIDENCES OF INDEBTEDNESS OR ASSETS (OTHER THAN A REGULAR
QUARTERLY CASH DIVIDEND, IF ANY, OR A DIVIDEND PAYABLE IN APPLICABLE SHARES) OR
SUBSCRIPTION RIGHTS, OPTIONS OR WARRANTS (EXCLUDING THOSE REFERRED TO IN
SECTION 11(B)), THEN, IN EACH SUCH CASE, THE EXERCISE PRICE TO BE IN EFFECT
AFTER SUCH RECORD DATE SHALL BE DETERMINED BY MULTIPLYING THE EXERCISE PRICE IN
EFFECT IMMEDIATELY PRIOR TO SUCH RECORD DATE BY A FRACTION, THE NUMERATOR OF
WHICH SHALL BE THE CURRENT PER SHARE MARKET PRICE OF AN APPLICABLE SHARE OR AN
EQUIVALENT SHARE ON SUCH RECORD DATE, LESS THE FAIR MARKET VALUE PER APPLICABLE
SHARE OR EQUIVALENT SHARE (AS DETERMINED IN GOOD FAITH BY THE BOARD, WHOSE
DETERMINATION SHALL BE DESCRIBED IN A STATEMENT FILED WITH THE RIGHTS AGENT) OF
THE PORTION OF THE CASH, ASSETS OR EVIDENCES OF INDEBTEDNESS SO TO BE
DISTRIBUTED OR OF SUCH SUBSCRIPTION RIGHTS OR WARRANTS APPLICABLE TO AN
APPLICABLE SHARE OR EQUIVALENT SHARE, AS THE CASE MAY BE, AND THE DENOMINATOR OF
WHICH SHALL BE SUCH CURRENT PER SHARE MARKET PRICE OF AN APPLICABLE SHARE OR
EQUIVALENT SHARE ON SUCH RECORD DATE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
THE CONSIDERATION TO BE PAID UPON THE EXERCISE OF ONE RIGHT BE LESS THAN THE
AGGREGATE PAR VALUE OF THE SHARES OF CAPITAL STOCK OF THE COMPANY ISSUABLE UPON
EXERCISE OF ONE RIGHT.  SUCH ADJUSTMENTS SHALL BE MADE SUCCESSIVELY WHENEVER
SUCH A RECORD DATE IS FIXED, AND IN THE EVENT THAT SUCH DISTRIBUTION IS NOT SO
MADE, THE EXERCISE PRICE SHALL BE ADJUSTED TO BE THE EXERCISE PRICE WHICH WOULD
HAVE BEEN IN EFFECT IF SUCH RECORD DATE HAD NOT BEEN FIXED.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY, NO
ADJUSTMENT IN THE EXERCISE PRICE SHALL BE REQUIRED UNLESS SUCH ADJUSTMENT WOULD
REQUIRE AN INCREASE OR DECREASE OF AT LEAST ONE PERCENT (1%) IN THE EXERCISE
PRICE; PROVIDED, HOWEVER, THAT ANY ADJUSTMENTS WHICH BY REASON OF THIS
SECTION 11(D) ARE NOT REQUIRED TO BE MADE SHALL BE CARRIED FORWARD AND TAKEN
INTO ACCOUNT IN ANY SUBSEQUENT ADJUSTMENT.  ALL CALCULATIONS UNDER THIS
SECTION 11 SHALL BE MADE TO THE NEAREST CENT OR TO THE NEAREST HUNDREDTH OF A
SHARE OF COMMON STOCK OR OTHER APPLICABLE SHARE, AS THE CASE MAY BE. 
NOTWITHSTANDING THE FIRST SENTENCE OF THIS SECTION 11(D), ANY ADJUSTMENT
REQUIRED BY THIS SECTION 11 SHALL BE MADE NO LATER THAN THE EARLIER OF (I) THREE
(3) YEARS FROM THE DATE OF THE TRANSACTION WHICH REQUIRES SUCH ADJUSTMENT OR
(II) THE EXPIRATION DATE.


 


(E)                                  IF AS A RESULT OF AN ADJUSTMENT MADE
PURSUANT TO SECTIONS 11(A) OR 13(A) HEREOF, THE HOLDER OF ANY RIGHT THEREAFTER
EXERCISED SHALL BECOME ENTITLED TO RECEIVE ANY SHARES OF CAPITAL STOCK OTHER
THAN APPLICABLE SHARES, THEREAFTER THE NUMBER OF SUCH OTHER SHARES SO RECEIVABLE
UPON EXERCISE OF ANY RIGHT AND, IF REQUIRED, THE EXERCISE PRICE THEREOF, SHALL
BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME IN A MANNER AND ON TERMS AS NEARLY
EQUIVALENT AS PRACTICABLE TO THE PROVISIONS WITH RESPECT TO THE APPLICABLE
SHARES CONTAINED IN SECTIONS 11(A)-(D) AND (G)-(L), AND THE PROVISIONS OF
SECTIONS 7, 9, 10, 13 AND 14 WITH RESPECT TO THE APPLICABLE SHARES SHALL APPLY
ON LIKE TERMS TO ANY SUCH OTHER SHARES.


 


(F)                                    ALL RIGHTS ORIGINALLY ISSUED BY THE
COMPANY SUBSEQUENT TO ANY ADJUSTMENT MADE TO THE EXERCISE PRICE HEREUNDER SHALL
EVIDENCE THE RIGHT TO PURCHASE, AT THE ADJUSTED EXERCISE PRICE, THE NUMBER OF
TENTHS OF AN APPLICABLE SHARE PURCHASABLE FROM TIME TO TIME HEREUNDER UPON
EXERCISE OF THE RIGHTS, ALL SUBJECT TO FURTHER ADJUSTMENT AS PROVIDED HEREIN.

 

18

--------------------------------------------------------------------------------


 


(G)                                 UNLESS THE COMPANY SHALL HAVE EXERCISED ITS
ELECTION AS PROVIDED IN SECTION 11(H), UPON EACH ADJUSTMENT OF THE EXERCISE
PRICE AS A RESULT OF THE CALCULATIONS MADE IN SECTIONS 11(B) AND (C), EACH RIGHT
OUTSTANDING IMMEDIATELY PRIOR TO THE MAKING OF SUCH ADJUSTMENT SHALL THEREAFTER
EVIDENCE THE RIGHT TO PURCHASE, AT THE ADJUSTED EXERCISE PRICE, THAT NUMBER OF
APPLICABLE SHARES (CALCULATED TO THE NEAREST TENTH OF A SHARE) OBTAINED BY
(I) MULTIPLYING (X) THE NUMBER OF APPLICABLE SHARES COVERED BY A RIGHT
IMMEDIATELY PRIOR TO THIS ADJUSTMENT, BY (Y) THE EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OF THE EXERCISE PRICE, AND (II) DIVIDING
THE PRODUCT SO OBTAINED BY THE EXERCISE PRICE IN EFFECT IMMEDIATELY AFTER SUCH
ADJUSTMENT OF THE EXERCISE PRICE.


 


(H)                                 THE COMPANY MAY ELECT ON OR AFTER THE DATE
OF ANY ADJUSTMENT OF THE EXERCISE PRICE AS A RESULT OF THE CALCULATIONS MADE IN
SECTIONS 11(B) OR (C) TO ADJUST THE NUMBER OF RIGHTS, IN SUBSTITUTION FOR ANY
ADJUSTMENT IN THE NUMBER OF APPLICABLE SHARES PURCHASABLE UPON THE EXERCISE OF A
RIGHT.  EACH OF THE RIGHTS OUTSTANDING AFTER SUCH ADJUSTMENT OF THE NUMBER OF
RIGHTS SHALL BE EXERCISABLE FOR THE NUMBER OF TENTHS OF AN APPLICABLE SHARE FOR
WHICH A RIGHT WAS EXERCISABLE IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.  EACH RIGHT
HELD OF RECORD PRIOR TO SUCH ADJUSTMENT OF THE NUMBER OF RIGHTS SHALL BECOME
THAT NUMBER OF RIGHTS (CALCULATED TO THE NEAREST THOUSANDTH) OBTAINED BY
DIVIDING THE EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO ADJUSTMENT OF THE
EXERCISE PRICE BY THE EXERCISE PRICE IN EFFECT IMMEDIATELY AFTER ADJUSTMENT OF
THE EXERCISE PRICE.  THE COMPANY SHALL MAKE A PUBLIC ANNOUNCEMENT OF ITS
ELECTION TO ADJUST THE NUMBER OF RIGHTS (WITH PROMPT WRITTEN NOTICE THEREOF TO
THE RIGHTS AGENT), INDICATING THE RECORD DATE FOR THE ADJUSTMENT, AND, IF KNOWN
AT THE TIME, THE AMOUNT OF THE ADJUSTMENT TO BE MADE.  THIS RECORD DATE MAY BE
THE DATE ON WHICH THE EXERCISE PRICE IS ADJUSTED OR ANY DAY THEREAFTER, BUT, IF
THE RIGHTS CERTIFICATES HAVE BEEN ISSUED, SHALL BE AT LEAST TEN (10) DAYS LATER
THAN THE DATE OF THE PUBLIC ANNOUNCEMENT.  IF RIGHTS CERTIFICATES HAVE BEEN
ISSUED, UPON EACH ADJUSTMENT OF THE NUMBER OF RIGHTS PURSUANT TO THIS
SECTION 11(H), THE COMPANY SHALL, AS PROMPTLY AS PRACTICABLE, CAUSE TO BE
DISTRIBUTED TO HOLDERS OF RECORD OF RIGHTS CERTIFICATES ON SUCH RECORD DATE
RIGHTS CERTIFICATES EVIDENCING, SUBJECT TO SECTION 14 HEREOF, THE ADDITIONAL
RIGHTS TO WHICH SUCH HOLDERS SHALL BE ENTITLED AS A RESULT OF SUCH ADJUSTMENT,
OR, AT THE OPTION OF THE COMPANY, SHALL CAUSE TO BE DISTRIBUTED TO SUCH HOLDERS
OF RECORD IN SUBSTITUTION AND REPLACEMENT FOR THE RIGHTS CERTIFICATES HELD BY
SUCH HOLDERS PRIOR TO THE DATE OF ADJUSTMENT, AND UPON SURRENDER THEREOF, IF
REQUIRED BY THE COMPANY, NEW RIGHTS CERTIFICATES EVIDENCING ALL THE RIGHTS TO
WHICH SUCH HOLDERS SHALL BE ENTITLED AFTER SUCH ADJUSTMENT.  RIGHTS CERTIFICATES
SO TO BE DISTRIBUTED SHALL BE ISSUED, EXECUTED AND DELIVERED BY THE COMPANY, AND
COUNTERSIGNED AND DELIVERED BY THE RIGHTS AGENT IN THE MANNER PROVIDED FOR
HEREIN (AND MAY BEAR, AT THE OPTION OF THE COMPANY, THE ADJUSTED EXERCISE PRICE)
AND SHALL BE REGISTERED IN THE NAMES OF THE HOLDERS OF RECORD OF RIGHTS
CERTIFICATES ON THE RECORD DATE SPECIFIED IN THE PUBLIC ANNOUNCEMENT.


 


(I)                                     IRRESPECTIVE OF ANY ADJUSTMENT OR CHANGE
IN THE EXERCISE PRICE OR THE NUMBER OF APPLICABLE SHARES ISSUABLE UPON THE
EXERCISE OF THE RIGHTS, THE RIGHTS CERTIFICATES THERETOFORE AND THEREAFTER
ISSUED MAY CONTINUE TO EXPRESS THE EXERCISE PRICE PER TENTH OF AN APPLICABLE
SHARE AND THE NUMBER OF TENTHS OF AN APPLICABLE SHARE WHICH WERE EXPRESSED IN
THE INITIAL RIGHTS CERTIFICATES ISSUED HEREUNDER.


 


(J)                                     BEFORE TAKING ANY ACTION THAT WOULD
CAUSE AN ADJUSTMENT REDUCING THE EXERCISE PRICE BELOW THE PAR OR STATED VALUE,
IF ANY, OF THE NUMBER OF TENTHS OF AN APPLICABLE SHARE ISSUABLE UPON EXERCISE OF
THE RIGHTS, THE COMPANY SHALL TAKE ANY CORPORATE ACTION WHICH

 

19

--------------------------------------------------------------------------------



 


MAY, IN THE OPINION OF ITS COUNSEL, BE NECESSARY IN ORDER THAT THE COMPANY MAY
VALIDLY AND LEGALLY ISSUE AS FULLY PAID AND NONASSESSABLE SHARES SUCH NUMBER OF
TENTHS OF AN APPLICABLE SHARE AT SUCH ADJUSTED EXERCISE PRICE.


 


(K)                                  IN ANY CASE IN WHICH THIS SECTION 11 SHALL
REQUIRE THAT AN ADJUSTMENT IN THE EXERCISE PRICE BE MADE EFFECTIVE AS OF A
RECORD DATE FOR A SPECIFIED EVENT, THE COMPANY MAY ELECT TO DEFER (WITH PROMPT
WRITTEN NOTICE THEREOF TO THE RIGHTS AGENT) UNTIL THE OCCURRENCE OF SUCH EVENT
THE ISSUING TO THE HOLDER OF ANY RIGHT EXERCISED AFTER SUCH RECORD DATE OF THE
NUMBER OF TENTHS OF AN APPLICABLE SHARE AND OTHER CAPITAL STOCK OR SECURITIES OF
THE COMPANY, IF ANY, ISSUABLE UPON SUCH EXERCISE OVER AND ABOVE THE NUMBER OF
TENTHS OF AN APPLICABLE SHARE AND OTHER CAPITAL STOCK OR SECURITIES OF THE
COMPANY, IF ANY, ISSUABLE UPON SUCH EXERCISE ON THE BASIS OF THE EXERCISE PRICE
IN EFFECT PRIOR TO SUCH ADJUSTMENT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL
DELIVER TO SUCH HOLDER A DUE BILL OR OTHER APPROPRIATE INSTRUMENT EVIDENCING
SUCH HOLDER’S RIGHT TO RECEIVE SUCH ADDITIONAL SHARES (FRACTIONAL OR OTHERWISE)
UPON THE OCCURRENCE OF THE EVENT REQUIRING SUCH ADJUSTMENT.


 


(L)                                     NOTWITHSTANDING ANYTHING IN THIS
SECTION 11 TO THE CONTRARY, PRIOR TO THE DISTRIBUTION DATE, THE COMPANY SHALL BE
ENTITLED TO MAKE SUCH REDUCTIONS IN THE EXERCISE PRICE, IN ADDITION TO THOSE
ADJUSTMENTS EXPRESSLY REQUIRED BY THIS SECTION 11, AS AND TO THE EXTENT THAT IT
IN ITS SOLE DISCRETION SHALL DETERMINE TO BE ADVISABLE IN ORDER THAT ANY
(I) CONSOLIDATION OR SUBDIVISION OF THE VOTING STOCK, (II) ISSUANCE WHOLLY FOR
CASH OF ANY VOTING STOCK AT LESS THAN THE CURRENT MARKET PRICE, (III) ISSUANCE
WHOLLY FOR CASH OF VOTING STOCK OR SECURITIES WHICH BY THEIR TERMS ARE
CONVERTIBLE INTO OR EXCHANGEABLE FOR VOTING STOCK, (IV) STOCK DIVIDENDS OR
(V) ISSUANCE OF RIGHTS, OPTIONS OR WARRANTS REFERRED TO IN THIS SECTION 11,
HEREAFTER MADE BY THE COMPANY TO HOLDERS OF ITS VOTING STOCK SHALL NOT BE
TAXABLE TO SUCH SHAREHOLDERS.


 


(M)                               THE COMPANY COVENANTS AND AGREES THAT, AFTER
THE DISTRIBUTION DATE, IT WILL NOT, EXCEPT AS PERMITTED BY SECTIONS 23, 24 OR 27
HEREOF, TAKE (OR PERMIT TO BE TAKEN) ANY ACTION IF AT THE TIME SUCH ACTION IS
TAKEN IT IS REASONABLY FORESEEABLE THAT SUCH ACTION WILL DIMINISH SUBSTANTIALLY
OR OTHERWISE ELIMINATE THE BENEFITS INTENDED TO BE AFFORDED BY THE RIGHTS


 


(N)                                 FOR THE AVOIDANCE OF DOUBT, NO ADJUSTMENT TO
THE EXERCISE PRICE SHALL BE MADE PURSUANT TO SECTIONS 11(B) OR (C) IN RESPECT OF
THE ISSUANCE OF SHARES OF CLASS B STOCK CONSISTING OF ANTIDILUTION SHARES AS
DEFINED UNDER THAT CERTAIN SUBSCRIPTION AGREEMENT BY AND BETWEEN THE COMPANY AND
GENCO INVESTMENTS LLC DATED AS OF MARCH 3, 2010.


 


12.                                 CERTIFICATE OF ADJUSTED EXERCISE PRICE OR
NUMBER OF SHARES.  WHENEVER AN ADJUSTMENT IS MADE AS PROVIDED IN SECTIONS 11 AND
13 HEREOF, THE COMPANY SHALL PROMPTLY (A) PREPARE A CERTIFICATE SETTING FORTH
SUCH ADJUSTMENT AND A BRIEF STATEMENT OF THE FACTS, COMPUTATIONS AND METHODOLOGY
ACCOUNTING FOR SUCH ADJUSTMENT, (B) FILE WITH THE RIGHTS AGENT AND WITH EACH
TRANSFER AGENT FOR THE APPLICABLE SHARES A COPY OF SUCH CERTIFICATE AND (C) MAIL
A BRIEF SUMMARY THEREOF TO EACH HOLDER OF A RIGHTS CERTIFICATE IN ACCORDANCE
WITH SECTION 25 AND SECTION 26 HEREOF.  NOTWITHSTANDING THE FOREGOING SENTENCE,
THE FAILURE OF THE COMPANY TO MAKE SUCH CERTIFICATION OR GIVE SUCH NOTICE SHALL
NOT AFFECT THE VALIDITY OF SUCH ADJUSTMENT OR THE FORCE OR EFFECT OF THE
REQUIREMENT FOR SUCH ADJUSTMENT.  THE RIGHTS AGENT SHALL BE FULLY PROTECTED IN
RELYING ON ANY SUCH CERTIFICATE AND ON ANY ADJUSTMENT OR STATEMENT CONTAINED
THEREIN AND SHALL

 

20

--------------------------------------------------------------------------------



 


NOT BE DEEMED TO HAVE KNOWLEDGE OF SUCH ADJUSTMENT UNLESS AND UNTIL IT SHALL
HAVE RECEIVED SUCH CERTIFICATE.


 


13.                                 CONSOLIDATION, MERGER OR SALE OR TRANSFER OF
ASSETS OR EARNING POWER.


 


(A)                                  IN THE EVENT THAT, FOLLOWING A TRIGGERING
EVENT, DIRECTLY OR INDIRECTLY:


 


(I)                                     THE COMPANY SHALL CONSOLIDATE WITH, OR
MERGE WITH AND INTO, ANY OTHER PERSON (OTHER THAN A WHOLLY-OWNED SUBSIDIARY OF
THE COMPANY IN A TRANSACTION THE PRINCIPAL PURPOSE OF WHICH IS TO CHANGE THE
STATE OF INCORPORATION OF THE COMPANY AND WHICH COMPLIES WITH
SECTION 11(M) HEREOF);


 


(II)                                  ANY PERSON SHALL CONSOLIDATE WITH THE
COMPANY, OR MERGE WITH AND INTO THE COMPANY AND THE COMPANY SHALL BE THE
CONTINUING OR SURVIVING CORPORATION OF SUCH CONSOLIDATION OR MERGER AND, IN
CONNECTION WITH SUCH MERGER, ALL OR PART OF THE SHARES OF VOTING STOCK SHALL BE
CHANGED INTO OR EXCHANGED FOR STOCK OR OTHER SECURITIES OF ANY OTHER PERSON (OR
THE COMPANY); OR


 


(III)                               THE COMPANY SHALL SELL OR OTHERWISE TRANSFER
(OR ONE OR MORE OF ITS SUBSIDIARIES SHALL SELL OR OTHERWISE TRANSFER), IN ONE OR
MORE TRANSACTIONS, ASSETS OR EARNING POWER AGGREGATING 50% OR MORE OF THE ASSETS
OR EARNING POWER OF THE COMPANY AND ITS SUBSIDIARIES (TAKEN AS A WHOLE) TO ANY
OTHER PERSON OR PERSONS (OTHER THAN THE COMPANY OR ONE OR MORE OF ITS WHOLLY
OWNED SUBSIDIARIES IN ONE OR MORE TRANSACTIONS, EACH OF WHICH INDIVIDUALLY (AND
TOGETHER) COMPLIES WITH SECTION 11(M) HEREOF), THEN, CONCURRENTLY WITH AND IN
EACH SUCH CASE:


 


(A)                              EACH HOLDER OF A RIGHT (EXCEPT AS PROVIDED IN
SECTION 7(E) HEREOF) SHALL THEREAFTER HAVE THE RIGHT TO RECEIVE, UPON THE
EXERCISE THEREOF, AT A PRICE EQUAL TO THE TOTAL EXERCISE PRICE APPLICABLE
IMMEDIATELY PRIOR TO THE OCCURRENCE OF THE SECTION 13 EVENT IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT, SUCH NUMBER OF VALIDLY AUTHORIZED AND ISSUED, FULLY
PAID, NONASSESSABLE AND FREELY TRADEABLE SHARES OF VOTING STOCK OF THE PRINCIPAL
PARTY (AS HEREINAFTER DEFINED), FREE OF ANY LIENS, ENCUMBRANCES, RIGHTS OF FIRST
REFUSAL OR OTHER ADVERSE CLAIMS, AS SHALL BE EQUAL TO THE RESULT OBTAINED BY
DIVIDING SUCH TOTAL EXERCISE PRICE BY 50% OF THE CURRENT PER SHARE MARKET PRICE
OF THE SHARES OF VOTING STOCK OF SUCH PRINCIPAL PARTY ON THE DATE OF
CONSUMMATION OF SUCH SECTION 13 EVENT, PROVIDED, HOWEVER, THAT THE EXERCISE
PRICE AND THE NUMBER OF SHARES OF VOTING STOCK OF SUCH PRINCIPAL PARTY SO
RECEIVABLE UPON EXERCISE OF A RIGHT SHALL BE SUBJECT TO FURTHER ADJUSTMENT AS
APPROPRIATE IN ACCORDANCE WITH SECTION 11(E) HEREOF;


 


(B)                                SUCH PRINCIPAL PARTY SHALL THEREAFTER BE
LIABLE FOR, AND SHALL ASSUME, BY VIRTUE OF SUCH SECTION 13 EVENT, ALL THE
OBLIGATIONS AND DUTIES OF THE COMPANY PURSUANT TO THIS AGREEMENT;


 


(C)                                THE TERM “COMPANY” SHALL THEREAFTER BE DEEMED
TO REFER TO SUCH PRINCIPAL PARTY, IT BEING SPECIFICALLY INTENDED THAT THE
PROVISIONS OF

 

21

--------------------------------------------------------------------------------



 


SECTION 11 HEREOF SHALL APPLY ONLY TO SUCH PRINCIPAL PARTY FOLLOWING THE FIRST
OCCURRENCE OF A SECTION 13 EVENT;


 


(D)                               SUCH PRINCIPAL PARTY SHALL TAKE SUCH STEPS
(INCLUDING, BUT NOT LIMITED TO, THE RESERVATION OF A SUFFICIENT NUMBER OF ITS
VOTING STOCK) IN CONNECTION WITH THE CONSUMMATION OF ANY SUCH TRANSACTION AS MAY
BE NECESSARY TO ENSURE THAT THE PROVISIONS HEREOF SHALL THEREAFTER BE
APPLICABLE, AS NEARLY AS REASONABLY MAY BE, IN RELATION TO ITS SHARES OF VOTING
STOCK THEREAFTER DELIVERABLE UPON THE EXERCISE OF THE RIGHTS; AND


 


(E)                                 UPON THE SUBSEQUENT OCCURRENCE OF ANY
CONSOLIDATION, MERGER, SALE OR TRANSFER OF ASSETS OR OTHER EXTRAORDINARY
TRANSACTION IN RESPECT OF SUCH PRINCIPAL PARTY, EACH HOLDER OF A RIGHT SHALL
THEREUPON BE ENTITLED TO RECEIVE, UPON EXERCISE OF A RIGHT AND PAYMENT OF THE
TOTAL EXERCISE PRICE AS PROVIDED IN THIS SECTION 13(A), SUCH CASH, SHARES,
RIGHTS, WARRANTS AND OTHER PROPERTY WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED
TO RECEIVE HAD SUCH HOLDER, AT THE TIME OF SUCH TRANSACTION, OWNED THE SHARES OF
VOTING STOCK OF THE PRINCIPAL PARTY RECEIVABLE UPON THE EXERCISE OF SUCH RIGHT
PURSUANT TO THIS SECTION 13(A), AND SUCH PRINCIPAL PARTY SHALL TAKE SUCH STEPS
(INCLUDING, BUT NOT LIMITED TO, RESERVATION OF SHARES OF STOCK) AS MAY BE
NECESSARY TO PERMIT THE SUBSEQUENT EXERCISE OF THE RIGHTS IN ACCORDANCE WITH THE
TERMS HEREOF FOR SUCH CASH, SHARES, RIGHTS, WARRANTS AND OTHER PROPERTY.


 


(F)                                 FOR PURPOSES HEREOF, THE “EARNING POWER” OF
THE COMPANY AND ITS SUBSIDIARIES SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD
ON THE BASIS OF THE OPERATING EARNINGS OF EACH BUSINESS OPERATED BY THE COMPANY
AND ITS SUBSIDIARIES DURING THE THREE FISCAL YEARS PRECEDING THE DATE OF SUCH
DETERMINATION (OR, IN THE CASE OF ANY BUSINESS NOT OPERATED BY THE COMPANY OR
ANY SUBSIDIARY DURING THREE FULL FISCAL YEARS PRECEDING SUCH DATE, DURING THE
PERIOD SUCH BUSINESS WAS OPERATED BY THE COMPANY OR ANY SUBSIDIARY).


 


(B)                                 FOR PURPOSES OF THIS AGREEMENT, THE TERM
“PRINCIPAL PARTY” SHALL MEAN:


 


(I)                                     IN THE CASE OF ANY TRANSACTION DESCRIBED
IN CLAUSE (I) OR (II) OF SECTION 13(A) HEREOF: (A) THE PERSON THAT IS THE ISSUER
OF THE SECURITIES INTO WHICH THE SHARES OF VOTING STOCK ARE CONVERTED IN SUCH
MERGER OR CONSOLIDATION, OR, IF THERE IS MORE THAN ONE SUCH ISSUER, THE ISSUER
THE SHARES OF VOTING STOCK OF WHICH HAVE THE GREATEST AGGREGATE MARKET VALUE OF
SHARES OUTSTANDING, OR (B) IF NO SECURITIES ARE SO ISSUED, (X) THE PERSON THAT
IS THE OTHER PARTY TO THE MERGER, IF SUCH PERSON SURVIVES SAID MERGER, OR, IF
THERE IS MORE THAN ONE SUCH PERSON, THE PERSON THE SHARES OF VOTING STOCK OF
WHICH HAVE THE GREATEST AGGREGATE MARKET VALUE OF SHARES OUTSTANDING OR (Y) IF
THE PERSON THAT IS THE OTHER PARTY TO THE MERGER DOES NOT SURVIVE THE MERGER,
THE PERSON THAT DOES SURVIVE THE MERGER (INCLUDING THE COMPANY IF IT SURVIVES)
OR (Z) THE PERSON RESULTING FROM THE CONSOLIDATION; AND

 

22

--------------------------------------------------------------------------------

 


(II)           IN THE CASE OF ANY TRANSACTION DESCRIBED IN CLAUSE (III) OF
SECTION 13(A) HEREOF, THE PERSON THAT IS THE PARTY RECEIVING THE GREATEST
PORTION OF THE ASSETS OR EARNING POWER TRANSFERRED PURSUANT TO SUCH TRANSACTION
OR TRANSACTIONS, OR, IF MORE THAN ONE PERSON THAT IS A PARTY TO SUCH TRANSACTION
OR TRANSACTIONS RECEIVES THE SAME PORTION OF THE ASSETS OR EARNING POWER SO
TRANSFERRED AND EACH SUCH PORTION WOULD, WERE IT NOT FOR THE OTHER EQUAL
PORTIONS, CONSTITUTE THE GREATEST PORTION OF THE ASSETS OR EARNING POWER SO
TRANSFERRED, OR IF THE PERSON RECEIVING THE GREATEST PORTION OF THE ASSETS OR
EARNING POWER CANNOT BE DETERMINED, WHICHEVER OF SUCH PERSONS IS THE ISSUER OF
SHARES OF VOTING STOCK HAVING THE GREATEST AGGREGATE MARKET VALUE OF SHARES
OUTSTANDING; PROVIDED, HOWEVER, THAT IN ANY SUCH CASE DESCRIBED IN THE FOREGOING
CLAUSE (B)(I) OR (B)(II), IF THE SHARES OF VOTING STOCK OF SUCH PERSON ARE NOT
AT SUCH TIME OR HAVE NOT BEEN CONTINUOUSLY OVER THE PRECEDING 12-MONTH PERIOD
REGISTERED UNDER SECTION 12 OF THE EXCHANGE ACT, THEN (1) IF SUCH PERSON IS A
DIRECT OR INDIRECT SUBSIDIARY OF ANOTHER PERSON THE SHARES OF VOTING STOCK OF
WHICH ARE AND HAVE BEEN SO REGISTERED, THE TERM “PRINCIPAL PARTY” SHALL REFER TO
SUCH OTHER PERSON, OR (2) IF SUCH PERSON IS A SUBSIDIARY, DIRECTLY OR
INDIRECTLY, OF MORE THAN ONE PERSON, THE VOTING STOCK OF WHICH ARE AND HAVE BEEN
SO REGISTERED, THE TERM “PRINCIPAL PARTY” SHALL REFER TO WHICHEVER OF SUCH
PERSONS IS THE ISSUER OF SHARES OF VOTING STOCK HAVING THE GREATEST AGGREGATE
MARKET VALUE OF SHARES OUTSTANDING, OR (3) IF SUCH PERSON IS OWNED, DIRECTLY OR
INDIRECTLY, BY A JOINT VENTURE FORMED BY TWO OR MORE PERSONS THAT ARE NOT OWNED,
DIRECTLY OR INDIRECTLY BY THE SAME PERSON, THE RULES SET FORTH IN CLAUSES
(1) AND (2) ABOVE SHALL APPLY TO EACH OF THE OWNERS HAVING AN INTEREST IN THE
VENTURE AS IF THE PERSON OWNED BY THE JOINT VENTURE WAS A SUBSIDIARY OF BOTH OR
ALL OF SUCH JOINT VENTURERS, AND THE PRINCIPAL PARTY IN EACH SUCH CASE SHALL
BEAR THE OBLIGATIONS SET FORTH IN THIS SECTION 13 IN THE SAME RATIO AS ITS
INTEREST IN SUCH PERSON BEARS TO THE TOTAL OF SUCH INTERESTS.


 


(C)           THE COMPANY SHALL NOT CONSUMMATE ANY SECTION 13 EVENT UNLESS THE
PRINCIPAL PARTY SHALL HAVE A SUFFICIENT NUMBER OF AUTHORIZED SHARES OF VOTING
STOCK THAT HAVE NOT BEEN ISSUED OR RESERVED FOR ISSUANCE TO PERMIT THE EXERCISE
IN FULL OF THE RIGHTS IN ACCORDANCE WITH THIS SECTION 13 AND UNLESS PRIOR
THERETO THE COMPANY AND SUCH ISSUER SHALL HAVE EXECUTED AND DELIVERED TO THE
RIGHTS AGENT A SUPPLEMENTAL AGREEMENT CONFIRMING THAT SUCH PRINCIPAL PARTY
SHALL, UPON CONSUMMATION OF SUCH SECTION 13 EVENT, ASSUME THIS AGREEMENT IN
ACCORDANCE WITH SECTIONS 13(A) AND 13(B) HEREOF, THAT ALL RIGHTS OF FIRST
REFUSAL OR PREEMPTIVE RIGHTS IN RESPECT OF THE ISSUANCE OF SHARES OF VOTING
STOCK OF SUCH PRINCIPAL PARTY UPON EXERCISE OF OUTSTANDING RIGHTS HAVE BEEN
WAIVED, THAT THERE ARE NO RIGHTS, WARRANTS, INSTRUMENTS OR SECURITIES
OUTSTANDING OR ANY AGREEMENTS OR ARRANGEMENTS WHICH, AS A RESULT OF THE
CONSUMMATION OF SUCH TRANSACTION, WOULD ELIMINATE OR SUBSTANTIALLY DIMINISH THE
BENEFITS INTENDED TO BE AFFORDED BY THE RIGHTS AND THAT SUCH TRANSACTION SHALL
NOT RESULT IN A DEFAULT BY SUCH PRINCIPAL PARTY UNDER THIS AGREEMENT, AND
FURTHER PROVIDING THAT, AS SOON AS PRACTICABLE AFTER THE DATE OF SUCH SECTION 13
EVENT, SUCH PRINCIPAL PARTY WILL:

 


(I)            PREPARE AND FILE A REGISTRATION STATEMENT UNDER THE SECURITIES
ACT WITH RESPECT TO THE RIGHTS AND THE SECURITIES PURCHASABLE UPON EXERCISE OF
THE RIGHTS ON AN APPROPRIATE FORM, USE ITS BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH
FILING AND USE ITS

 

23

--------------------------------------------------------------------------------


 


BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO REMAIN EFFECTIVE (WITH A
PROSPECTUS AT ALL TIMES MEETING THE REQUIREMENTS OF THE SECURITIES ACT) UNTIL
THE EXPIRATION DATE, AND SIMILARLY COMPLY WITH APPLICABLE STATE SECURITIES LAWS;


 


(II)           USE ITS BEST EFFORTS TO LIST (OR CONTINUE THE LISTING OF) THE
RIGHTS AND THE SECURITIES PURCHASABLE UPON EXERCISE OF THE RIGHTS ON A NATIONAL
SECURITIES EXCHANGE; AND


 


(III)          DELIVER TO HOLDERS OF THE RIGHTS HISTORICAL FINANCIAL STATEMENTS
FOR SUCH PRINCIPAL PARTY WHICH COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS FOR
REGISTRATION ON FORM S-1 (OR ANY SUCCESSOR FORM) UNDER THE EXCHANGE ACT.


 

In the event that at any time after the occurrence of a Triggering Event some or
all of the Rights shall not have been exercised at the time of a transaction
described in this Section 13, the Rights which have not theretofore been
exercised shall thereafter be exercisable in the manner described in
Section 13(a) (without taking into account any prior adjustment required by
Section 11(a)(ii)).

 


(D)           IN CASE THE “PRINCIPAL PARTY” FOR PURPOSES OF SECTION 13(B) HEREOF
HAS PROVISION IN ANY OF ITS AUTHORIZED SECURITIES OR IN ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR OTHER INSTRUMENT GOVERNING ITS CORPORATE AFFAIRS,
WHICH PROVISION WOULD HAVE THE EFFECT OF (I) CAUSING SUCH PRINCIPAL PARTY TO
ISSUE (OTHER THAN TO HOLDERS OF RIGHTS PURSUANT TO SECTION 13 HEREOF), IN
CONNECTION WITH, OR AS A CONSEQUENCE OF, THE CONSUMMATION OF A SECTION 13 EVENT,
SHARES OF VOTING STOCK OR EQUIVALENT SHARES OF SUCH PRINCIPAL PARTY AT LESS THAN
THE THEN CURRENT PER SHARE MARKET PRICE THEREOF OR SECURITIES EXERCISABLE FOR,
OR CONVERTIBLE INTO, SHARES OF VOTING STOCK OR EQUIVALENT SHARES OF SUCH
PRINCIPAL PARTY AT LESS THAN SUCH THEN CURRENT PER SHARE MARKET PRICE, OR
(II) PROVIDING FOR ANY SPECIAL PAYMENT, TAX OR SIMILAR PROVISION IN CONNECTION
WITH THE ISSUANCE OF THE SHARES OF VOTING STOCK OF SUCH PRINCIPAL PARTY PURSUANT
TO THE PROVISIONS OF SECTION 13 HEREOF, THEN, IN SUCH EVENT, THE COMPANY HEREBY
AGREES WITH EACH HOLDER OF RIGHTS THAT IT SHALL NOT CONSUMMATE ANY SUCH
TRANSACTION UNLESS PRIOR THERETO THE COMPANY AND SUCH PRINCIPAL PARTY SHALL HAVE
EXECUTED AND DELIVERED TO THE RIGHTS AGENT A SUPPLEMENTAL AGREEMENT PROVIDING
THAT THE PROVISION IN QUESTION OF SUCH PRINCIPAL PARTY SHALL HAVE BEEN CANCELED,
WAIVED OR AMENDED, OR THAT THE AUTHORIZED SECURITIES SHALL BE REDEEMED, SO THAT
THE APPLICABLE PROVISION WILL HAVE NO EFFECT IN CONNECTION WITH OR AS A
CONSEQUENCE OF, THE CONSUMMATION OF THE PROPOSED TRANSACTION.


 


(E)           THE COMPANY COVENANTS AND AGREES THAT IT SHALL NOT, AT ANY TIME
AFTER THE DISTRIBUTION DATE, EFFECT OR PERMIT TO OCCUR ANY SECTION 13 EVENT, IF
(I) AT THE TIME OR IMMEDIATELY AFTER SUCH SECTION 13 EVENT THERE ARE ANY RIGHTS,
WARRANTS OR OTHER INSTRUMENTS OR SECURITIES OUTSTANDING OR AGREEMENTS IN EFFECT
WHICH WOULD SUBSTANTIALLY DIMINISH OR OTHERWISE ELIMINATE THE BENEFITS INTENDED
TO BE AFFORDED BY THE RIGHTS, (II) PRIOR TO, SIMULTANEOUSLY WITH OR IMMEDIATELY
AFTER SUCH SECTION 13 EVENT, THE SHAREHOLDERS OF THE PERSON WHO CONSTITUTES, OR
WOULD CONSTITUTE, THE “PRINCIPAL PARTY” FOR PURPOSES OF SECTION 13(B) HEREOF
SHALL HAVE RECEIVED A DISTRIBUTION OF RIGHTS PREVIOUSLY OWNED BY SUCH PERSON OR
ANY OF ITS AFFILIATES OR ASSOCIATES OR (III) THE FORM OR NATURE OF ORGANIZATION
OF THE PRINCIPAL PARTY WOULD PRECLUDE OR LIMIT THE EXERCISABILITY OF THE RIGHTS.

 

24

--------------------------------------------------------------------------------


 


(F)            THE PROVISIONS OF THIS SECTION 13 SHALL SIMILARLY APPLY TO
SUCCESSIVE MERGERS OR CONSOLIDATIONS OR SALES OR OTHER TRANSFERS.


 


14.           FRACTIONAL RIGHTS AND FRACTIONAL SHARES.


 


(A)           THE COMPANY SHALL NOT BE REQUIRED TO ISSUE FRACTIONS OF RIGHTS OR
TO DISTRIBUTE THE RIGHTS CERTIFICATES WHICH EVIDENCE FRACTIONAL RIGHTS.  IN LIEU
OF SUCH FRACTIONAL RIGHTS, THERE SHALL BE PAID TO THE REGISTERED HOLDERS OF THE
RIGHTS CERTIFICATES WITH REGARD TO WHICH SUCH FRACTIONAL RIGHTS WOULD OTHERWISE
BE ISSUABLE, AN AMOUNT IN CASH EQUAL TO THE SAME FRACTION OF THE CURRENT MARKET
VALUE OF A WHOLE COMMON STOCK RIGHT OR CLASS B RIGHT, AS THE CASE MAY BE.  FOR
THE PURPOSES OF THIS SECTION 14(A), THE CURRENT MARKET VALUE OF A WHOLE COMMON
STOCK RIGHT SHALL BE THE CLOSING PRICE (AS DETERMINED IN ACCORDANCE WITH THE
METHOD SET FORTH IN THE DEFINITION OF CURRENT PER SHARE MARKET PRICE) OF SUCH
RIGHT FOR THE TRADING DAY IMMEDIATELY PRIOR TO THE DATE ON WHICH SUCH FRACTIONAL
RIGHTS, WOULD HAVE BEEN OTHERWISE ISSUABLE, AS DETERMINED PURSUANT TO THIS
AGREEMENT, AND A CLASS B RIGHT SHALL BE DEEMED TO HAVE THE SAME CURRENT MARKET
VALUE AS A COMMON STOCK RIGHT.


 


(B)           THE COMPANY SHALL NOT BE REQUIRED TO ISSUE FRACTIONS OF APPLICABLE
SHARES (OTHER THAN FRACTIONS THAT ARE INTEGRAL MULTIPLES OF ONE TENTH OF AN
APPLICABLE SHARE) UPON EXERCISE OF THE RIGHTS OR TO DISTRIBUTE CERTIFICATES
WHICH EVIDENCE FRACTIONAL APPLICABLE SHARES (OTHER THAN FRACTIONS THAT ARE
INTEGRAL MULTIPLES OF ONE TENTH OF AN APPLICABLE SHARE).  INTERESTS IN FRACTIONS
OF APPLICABLE SHARES IN INTEGRAL MULTIPLES OF ONE TENTH OF AN APPLICABLE SHARE
MAY, AT THE ELECTION OF THE COMPANY, BE EVIDENCED BY DEPOSITARY RECEIPTS,
PURSUANT TO AN APPROPRIATE AGREEMENT BETWEEN THE COMPANY AND A DEPOSITARY
SELECTED BY IT; PROVIDED, HOWEVER, SUCH AGREEMENT SHALL PROVIDE THAT THE HOLDERS
OF SUCH DEPOSITARY RECEIPTS SHALL HAVE ALL THE RIGHTS, PRIVILEGES AND
PREFERENCES TO WHICH THEY ARE ENTITLED AS BENEFICIAL OWNERS OF THE APPLICABLE
SHARES REPRESENTED BY SUCH DEPOSITARY RECEIPTS.  IN LIEU OF FRACTIONAL
APPLICABLE SHARES THAT ARE NOT INTEGRAL MULTIPLES OF ONE TENTH OF AN APPLICABLE
SHARE, THE COMPANY SHALL PAY TO THE REGISTERED HOLDERS OF RIGHTS CERTIFICATES AT
THE TIME SUCH RIGHTS ARE EXERCISED AS HEREIN PROVIDED AN AMOUNT IN CASH EQUAL TO
THE SAME FRACTION OF THE CURRENT MARKET VALUE OF AN APPLICABLE SHARE.  FOR
PURPOSES OF THIS SECTION 14(B), THE CURRENT MARKET VALUE OF AN APPLICABLE SHARE
SHALL BE  THE CLOSING PRICE OF A SHARE OF COMMON STOCK (AS DETERMINED IN
ACCORDANCE WITH THE METHOD SET FORTH IN THE DEFINITION OF CURRENT PER SHARE
MARKET PRICE).


 


(C)           THE HOLDER OF A RIGHT BY THE ACCEPTANCE OF THE RIGHT EXPRESSLY
WAIVES HIS OR HER RIGHT TO RECEIVE ANY FRACTIONAL RIGHTS OR ANY FRACTIONAL
SHARES (OTHER THAN FRACTIONS THAT ARE INTEGRAL MULTIPLES OF ONE TENTH OF AN
APPLICABLE SHARE) UPON EXERCISE OF A RIGHT.


 


(D)           WHENEVER A PAYMENT FOR FRACTIONAL RIGHTS OR FRACTIONAL SHARES IS
TO BE MADE BY THE RIGHTS AGENT, THE COMPANY SHALL (I) PROMPTLY PREPARE AND
DELIVER TO THE RIGHTS AGENT A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE
FACTS RELATED TO SUCH PAYMENTS AND THE PRICES AND/OR FORMULAS UTILIZED IN
CALCULATING SUCH PAYMENTS, AND (II) PROVIDE SUFFICIENT MONIES TO THE RIGHTS
AGENT IN THE FORM OF FULLY COLLECTED FUNDS TO MAKE SUCH PAYMENTS.  THE RIGHTS
AGENT SHALL BE FULLY PROTECTED IN RELYING UPON SUCH A CERTIFICATE AND SHALL HAVE
NO DUTY WITH RESPECT TO, AND SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY
PAYMENT FOR FRACTIONAL RIGHTS OR FRACTIONAL SHARES UNDER ANY SECTION OF THIS
AGREEMENT RELATING TO THE PAYMENT OF FRACTIONAL RIGHTS OR

 

25

--------------------------------------------------------------------------------


 


FRACTIONAL SHARES UNLESS AND UNTIL THE RIGHTS AGENT SHALL HAVE RECEIVED SUCH A
CERTIFICATE AND SUFFICIENT MONIES.


 


15.           RIGHTS OF ACTION.  ALL RIGHTS OF ACTION IN RESPECT OF THIS
AGREEMENT, EXCEPTING THE RIGHTS OF ACTION GIVEN TO THE RIGHTS AGENT UNDER
SECTIONS 18 AND 20 HEREOF, ARE VESTED IN THE RESPECTIVE REGISTERED HOLDERS OF
THE RIGHTS CERTIFICATES (AND, PRIOR TO THE DISTRIBUTION DATE, THE REGISTERED
HOLDERS OF THE SHARES OF VOTING STOCK); AND ANY REGISTERED HOLDER OF ANY RIGHTS
CERTIFICATE (OR, PRIOR TO THE DISTRIBUTION DATE, OF THE SHARES OF VOTING STOCK),
WITHOUT THE CONSENT OF THE RIGHTS AGENT OR OF THE HOLDER OF ANY OTHER RIGHTS
CERTIFICATE (OR, PRIOR TO THE DISTRIBUTION DATE, OF THE SHARES OF VOTING STOCK),
MAY, IN HIS OR HER OWN BEHALF AND FOR HIS OR HER OWN BENEFIT, ENFORCE, AND MAY
INSTITUTE AND MAINTAIN ANY SUIT, ACTION OR PROCEEDING AGAINST THE COMPANY TO
ENFORCE, OR OTHERWISE ACT IN RESPECT OF, HIS OR HER RIGHT TO EXERCISE THE RIGHTS
EVIDENCED BY SUCH RIGHTS CERTIFICATE IN THE MANNER PROVIDED IN SUCH RIGHTS
CERTIFICATE AND IN THIS AGREEMENT.  WITHOUT LIMITING THE FOREGOING OR ANY
REMEDIES AVAILABLE TO THE HOLDERS OF RIGHTS, IT IS SPECIFICALLY ACKNOWLEDGED
THAT THE HOLDERS OF RIGHTS WOULD NOT HAVE AN ADEQUATE REMEDY AT LAW FOR ANY
BREACH OF THIS AGREEMENT AND WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
OBLIGATIONS UNDER, AND INJUNCTIVE RELIEF AGAINST ACTUAL OR THREATENED VIOLATIONS
OF, THE OBLIGATIONS OF ANY PERSON SUBJECT TO THIS AGREEMENT.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER THE COMPANY NOR THE RIGHTS
AGENT SHALL HAVE ANY LIABILITY TO ANY HOLDER OF A RIGHT OR OTHER PERSON AS A
RESULT OF ITS INABILITY TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT
BY REASON OF ANY PRELIMINARY OR PERMANENT INJUNCTION OR OTHER ORDER, JUDGMENT,
DECREE OR RULING (WHETHER INTERLOCUTORY OR FINAL) ISSUED BY A COURT OR BY A
GOVERNMENTAL, REGULATORY, SELF-REGULATORY OR ADMINISTRATIVE AGENCY OR
COMMISSION, OR ANY STATUTE, RULE, REGULATION OR EXECUTIVE ORDER PROMULGATED OR
ENACTED BY ANY GOVERNMENTAL AUTHORITY, PROHIBITING OR OTHERWISE RESTRAINING
PERFORMANCE OF SUCH OBLIGATION; PROVIDED, HOWEVER, THAT THE COMPANY MUST USE ALL
REASONABLE EFFORTS TO HAVE ANY SUCH INJUNCTION, ORDER, JUDGMENT, DECREE OR
RULING LIFTED OR OTHERWISE OVERTURNED AS SOON AS POSSIBLE.


 


16.           AGREEMENT OF RIGHTS HOLDERS.  EVERY HOLDER OF A RIGHT, BY
ACCEPTING THE SAME, CONSENTS AND AGREES WITH THE COMPANY AND THE RIGHTS AGENT
AND WITH EVERY OTHER HOLDER OF A RIGHT THAT:


 


(A)           PRIOR TO THE DISTRIBUTION DATE, THE RIGHTS WILL BE TRANSFERABLE
ONLY IN CONNECTION WITH THE TRANSFER OF THE SHARES OF VOTING STOCK;


 


(B)           AFTER THE DISTRIBUTION DATE, THE RIGHTS CERTIFICATES ARE
TRANSFERABLE ONLY ON THE REGISTRY BOOKS OF THE RIGHTS AGENT IF SURRENDERED AT
THE OFFICE OR OFFICES OF THE RIGHTS AGENT DESIGNATED FOR SUCH PURPOSES, DULY
ENDORSED OR ACCOMPANIED BY A PROPER INSTRUMENT OF TRANSFER AND WITH THE
APPROPRIATE FORMS AND CERTIFICATES PROPERLY COMPLETED AND DULY EXECUTED;


 


(C)           THE COMPANY AND THE RIGHTS AGENT MAY DEEM AND TREAT THE PERSON IN
WHOSE NAME THE RIGHTS CERTIFICATE (OR, PRIOR TO THE DISTRIBUTION DATE, THE
ASSOCIATED VOTING STOCK CERTIFICATE) IS REGISTERED AS THE ABSOLUTE OWNER THEREOF
AND OF THE RIGHTS EVIDENCED THEREBY (NOTWITHSTANDING ANY NOTATIONS OF OWNERSHIP
OR WRITING ON THE RIGHTS CERTIFICATES OR THE ASSOCIATED VOTING STOCK CERTIFICATE
MADE BY ANYONE OTHER THAN THE COMPANY OR THE RIGHTS

 

26

--------------------------------------------------------------------------------


 


AGENT) FOR ALL PURPOSES WHATSOEVER, AND NEITHER THE COMPANY NOR THE RIGHTS AGENT
SHALL BE AFFECTED BY ANY NOTICE TO THE CONTRARY;


 


(D)           THIS AGREEMENT MAY BE SUPPLEMENTED OR AMENDED FROM TIME TO TIME IN
ACCORDANCE WITH ITS TERMS; AND


 


(E)           THE POWER AND AUTHORITY DELEGATED TO THE BOARD PURSUANT TO THIS
AGREEMENT SHALL BE EXCLUSIVE AND SHALL BE AS SET FORTH IN SECTION 29.


 


17.           RIGHTS CERTIFICATE HOLDER NOT DEEMED A SHAREHOLDER.  NO HOLDER, AS
SUCH, OF ANY RIGHTS CERTIFICATE SHALL BE ENTITLED TO VOTE, RECEIVE DIVIDENDS OR
BE DEEMED FOR ANY PURPOSE TO BE THE HOLDER OF THE APPLICABLE SHARES OR ANY OTHER
SECURITIES OF THE COMPANY WHICH MAY AT ANY TIME BE ISSUABLE ON THE EXERCISE OF
THE RIGHTS REPRESENTED THEREBY, NOR SHALL ANYTHING CONTAINED HEREIN OR IN ANY
RIGHTS CERTIFICATE BE CONSTRUED TO CONFER UPON THE HOLDER OF ANY RIGHTS
CERTIFICATE, AS SUCH, ANY OF THE RIGHTS OF A SHAREHOLDER OF THE COMPANY OR ANY
RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS OR UPON ANY MATTER SUBMITTED TO
SHAREHOLDERS AT ANY MEETING THEREOF, OR TO GIVE OR WITHHOLD CONSENT TO ANY
CORPORATE ACTION, OR TO RECEIVE NOTICE OF MEETINGS OR OTHER ACTIONS AFFECTING
SHAREHOLDERS (EXCEPT AS PROVIDED IN SECTION 25 HEREOF), OR TO RECEIVE DIVIDENDS
OR SUBSCRIPTION RIGHTS, OR OTHERWISE, UNTIL THE RIGHT OR RIGHTS EVIDENCED BY
SUCH RIGHTS CERTIFICATE SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH THE
PROVISIONS HEREOF.


 


18.           THE RIGHTS AGENT.


 


(A)           THE COMPANY AGREES TO PAY TO THE RIGHTS AGENT REASONABLE
COMPENSATION FOR ALL SERVICES RENDERED BY IT HEREUNDER AND, FROM TIME TO TIME,
ON DEMAND OF THE RIGHTS AGENT, ITS REASONABLE EXPENSES AND DISBURSEMENTS
(INCLUDING BUT NOT LIMITED TO COUNSEL FEES AND DISBURSEMENTS) INCURRED IN THE
PREPARATION, DELIVERY, AMENDMENT, ADMINISTRATION AND EXECUTION OF THIS AGREEMENT
AND THE EXERCISE AND PERFORMANCE OF ITS DUTIES HEREUNDER.  THE COMPANY ALSO
AGREES TO INDEMNIFY THE RIGHTS AGENT FOR, AND TO HOLD IT HARMLESS AGAINST, ANY
LOSS, LIABILITY, DAMAGE, JUDGMENT, FINE, PENALTY, CLAIM, DEMAND, SETTLEMENT,
COST OR EXPENSE (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES
OF LEGAL COUNSEL), INCURRED WITHOUT GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT ON THE PART OF THE RIGHTS AGENT (WHICH GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT MUST BE DETERMINED BY A FINAL, NON-APPEALABLE ORDER,
JUDGMENT, DECREE OR RULING OF A COURT OF COMPETENT JURISDICTION), FOR ANYTHING
DONE, SUFFERED OR OMITTED BY THE RIGHTS AGENT IN CONNECTION WITH THE ACCEPTANCE,
ADMINISTRATION, EXERCISE AND PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT. 
THE COSTS AND EXPENSES INCURRED IN ENFORCING THIS RIGHT OF INDEMNIFICATION SHALL
BE PAID BY THE COMPANY.  THE PROVISIONS OF THIS SECTION 18 AND SECTION 20 BELOW
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, THE EXERCISE OR EXPIRATION OF
THE RIGHTS AND THE RESIGNATION, REPLACEMENT OR REMOVAL OF THE RIGHTS AGENT. 
ANYTHING TO THE CONTRARY NOTWITHSTANDING, IN NO EVENT WILL THE RIGHTS AGENT BE
LIABLE FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSS OR
DAMAGE OF ANY KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN
IF THE RIGHTS AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE. 
ANY LIABILITY OF THE RIGHTS AGENT UNDER THIS AGREEMENT WILL BE LIMITED TO THE
AMOUNT OF ANNUAL FEES PAID BY THE COMPANY TO THE RIGHTS AGENT.


 


(B)           THE RIGHTS AGENT SHALL BE AUTHORIZED AND PROTECTED AND SHALL INCUR
NO LIABILITY FOR, OR IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT
IN CONNECTION WITH, ITS

 

27

--------------------------------------------------------------------------------


 


ACCEPTANCE AND ADMINISTRATION OF THIS AGREEMENT AND THE EXERCISE AND PERFORMANCE
OF ITS DUTIES HEREUNDER, IN RELIANCE UPON ANY RIGHTS CERTIFICATE OR CERTIFICATE
FOR THE SHARES OF VOTING STOCK OR FOR OTHER SECURITIES OF THE COMPANY,
INSTRUMENT OF ASSIGNMENT OR TRANSFER, POWER OF ATTORNEY, ENDORSEMENT, AFFIDAVIT,
LETTER, NOTICE, DIRECTION, CONSENT, CERTIFICATE, STATEMENT OR OTHER PAPER OR
DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO BE SIGNED, EXECUTED AND, WHERE
NECESSARY, VERIFIED OR ACKNOWLEDGED, BY THE PROPER PERSON OR PERSONS, OR
OTHERWISE UPON THE ADVICE OF COUNSEL AS SET FORTH IN SECTION 20 HEREOF. THE
RIGHTS AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OF ANY EVENT OF WHICH IT WAS
SUPPOSED TO RECEIVE NOTICE THEREOF HEREUNDER, AND THE RIGHTS AGENT SHALL BE
FULLY PROTECTED AND SHALL INCUR NO LIABILITY FOR FAILING TO TAKE ACTION IN
CONNECTION THEREWITH UNLESS AND UNTIL IT HAS RECEIVED SUCH NOTICE IN WRITING.


 


19.           MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT.  ANY
PERSON INTO WHICH THE RIGHTS AGENT OR ANY SUCCESSOR RIGHTS AGENT MAY BE MERGED
OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY PERSON RESULTING FROM ANY MERGER OR
CONSOLIDATION TO WHICH THE RIGHTS AGENT OR ANY SUCCESSOR RIGHTS AGENT SHALL BE A
PARTY, OR ANY PERSON SUCCEEDING TO THE CORPORATE TRUST BUSINESS OF THE RIGHTS
AGENT OR ANY SUCCESSOR RIGHTS AGENT, SHALL BE THE SUCCESSOR TO THE RIGHTS AGENT
UNDER THIS AGREEMENT WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER
ACT ON THE PART OF ANY OF THE PARTIES HERETO; PROVIDED, HOWEVER, THAT SUCH
PERSON WOULD BE ELIGIBLE FOR APPOINTMENT AS A SUCCESSOR RIGHTS AGENT UNDER THE
PROVISIONS OF SECTION 21 HEREOF.  IN CASE AT THE TIME SUCH SUCCESSOR RIGHTS
AGENT SHALL SUCCEED TO THE AGENCY CREATED BY THIS AGREEMENT, ANY OF THE RIGHTS
CERTIFICATES SHALL HAVE BEEN COUNTERSIGNED BUT NOT DELIVERED, ANY SUCH SUCCESSOR
RIGHTS AGENT MAY ADOPT THE COUNTERSIGNATURE OF THE PREDECESSOR RIGHTS AGENT AND
DELIVER SUCH RIGHTS CERTIFICATES SO COUNTERSIGNED; AND IN CASE AT THAT TIME ANY
OF THE RIGHTS CERTIFICATES SHALL NOT HAVE BEEN COUNTERSIGNED, ANY SUCCESSOR
RIGHTS AGENT MAY COUNTERSIGN SUCH RIGHTS CERTIFICATES EITHER IN THE NAME OF THE
PREDECESSOR RIGHTS AGENT OR IN THE NAME OF THE SUCCESSOR RIGHTS AGENT; AND IN
ALL SUCH CASES SUCH RIGHTS CERTIFICATES SHALL HAVE THE FULL FORCE PROVIDED IN
THE RIGHTS CERTIFICATES AND IN THIS AGREEMENT.  IN CASE AT ANY TIME THE NAME OF
THE RIGHTS AGENT SHALL BE CHANGED AND AT SUCH TIME ANY OF THE RIGHTS
CERTIFICATES SHALL HAVE BEEN COUNTERSIGNED BUT NOT DELIVERED, THE RIGHTS AGENT
MAY ADOPT THE COUNTERSIGNATURE UNDER ITS PRIOR NAME AND DELIVER RIGHTS
CERTIFICATES SO COUNTERSIGNED; AND IN CASE AT THAT TIME ANY OF THE RIGHTS
CERTIFICATES SHALL NOT HAVE BEEN COUNTERSIGNED, THE RIGHTS AGENT MAY COUNTERSIGN
SUCH RIGHTS CERTIFICATES EITHER IN ITS PRIOR NAME OR IN ITS CHANGED NAME; AND IN
ALL SUCH CASES SUCH RIGHTS CERTIFICATES SHALL HAVE THE FULL FORCE PROVIDED IN
THE RIGHTS CERTIFICATES AND IN THIS AGREEMENT.


 


20.           DUTIES OF RIGHTS AGENT.  THE RIGHTS AGENT UNDERTAKES TO PERFORM
ONLY THE DUTIES AND OBLIGATIONS EXPRESSLY IMPOSED BY THIS AGREEMENT (AND NO
IMPLIED DUTIES) UPON THE FOLLOWING TERMS AND CONDITIONS, BY ALL OF WHICH THE
COMPANY AND THE HOLDERS OF RIGHTS CERTIFICATES, BY THEIR ACCEPTANCE THEREOF,
SHALL BE BOUND:


 


(A)           THE RIGHTS AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE LEGAL
COUNSEL FOR THE COMPANY OR AN EMPLOYEE OF THE RIGHTS AGENT), AND THE ADVICE OR
OPINION OF SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION
TO THE RIGHTS AGENT AND THE RIGHTS AGENT SHALL INCUR NO LIABILITY FOR OR IN
RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT AND IN ACCORDANCE WITH
SUCH ADVICE OR OPINION.


 


(B)           WHENEVER IN THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT THE
RIGHTS AGENT SHALL DEEM IT NECESSARY OR DESIRABLE THAT ANY FACT OR MATTER
(INCLUDING, WITHOUT

 

28

--------------------------------------------------------------------------------


 


LIMITATION, THE IDENTITY OF ANY ACQUIRING PERSON AND THE DETERMINATION OF
CURRENT PER SHARE MARKET PRICE) BE PROVED OR ESTABLISHED BY THE COMPANY PRIOR TO
TAKING, SUFFERING OR OMITTING TO TAKE ANY ACTION HEREUNDER, SUCH FACT OR MATTER
(UNLESS OTHER EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED) MAY
BE DEEMED TO BE CONCLUSIVELY PROVED AND ESTABLISHED BY A CERTIFICATE SIGNED BY
ANY ONE OF THE CHAIRMAN OF THE BOARD, THE CHIEF EXECUTIVE OFFICER, THE
PRESIDENT, ANY VICE PRESIDENT, THE CHIEF FINANCIAL OFFICER, THE SECRETARY OR ANY
ASSISTANT SECRETARY OF THE COMPANY AND DELIVERED TO THE RIGHTS AGENT; AND SUCH
CERTIFICATE SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION TO THE
RIGHTS AGENT AND THE RIGHTS AGENT SHALL INCUR NO LIABILITY FOR OR IN RESPECT OF
ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT UNDER THE PROVISIONS OF THIS
AGREEMENT IN RELIANCE UPON SUCH CERTIFICATE.


 


(C)           THE RIGHTS AGENT SHALL BE LIABLE HEREUNDER TO THE COMPANY AND ANY
OTHER PERSON ONLY FOR ITS OWN GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT
(WHICH GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT MUST BE DETERMINED BY A
FINAL, NON-APPEALABLE ORDER, JUDGMENT, DECREE OR RULING OF A COURT OF COMPETENT
JURISDICTION).


 


(D)           THE RIGHTS AGENT SHALL NOT BE LIABLE FOR OR BY REASON OF ANY OF
THE STATEMENTS OF FACT OR RECITALS CONTAINED IN THIS AGREEMENT OR IN THE RIGHTS
CERTIFICATES (EXCEPT ITS COUNTERSIGNATURE THEREOF) OR BE REQUIRED TO VERIFY THE
SAME, BUT ALL SUCH STATEMENTS AND RECITALS ARE AND SHALL BE DEEMED TO HAVE BEEN
MADE BY THE COMPANY ONLY.


 


(E)           THE RIGHTS AGENT SHALL NOT HAVE ANY LIABILITY FOR OR BE UNDER ANY
RESPONSIBILITY IN RESPECT OF THE VALIDITY OF THIS AGREEMENT OR THE EXECUTION AND
DELIVERY HEREOF (EXCEPT THE DUE EXECUTION HEREOF BY THE RIGHTS AGENT) OR IN
RESPECT OF THE VALIDITY OR EXECUTION OF ANY RIGHTS CERTIFICATE (EXCEPT ITS
COUNTERSIGNATURE THEREOF); NOR SHALL IT BE RESPONSIBLE FOR ANY BREACH BY THE
COMPANY OF ANY COVENANT OR CONDITION CONTAINED IN THIS AGREEMENT OR IN ANY
RIGHTS CERTIFICATE; NOR SHALL IT BE RESPONSIBLE FOR ANY CHANGE IN THE
EXERCISABILITY OF THE RIGHTS OR ANY ADJUSTMENT IN THE TERMS OF THE RIGHTS
(INCLUDING THE MANNER, METHOD OR AMOUNT THEREOF) PROVIDED FOR IN SECTIONS 3, 11,
13, 23 OR 24, OR THE ASCERTAINING OF THE EXISTENCE OF FACTS THAT WOULD REQUIRE
ANY SUCH CHANGE OR ADJUSTMENT (EXCEPT WITH RESPECT TO THE EXERCISE OF RIGHTS
EVIDENCED BY RIGHTS CERTIFICATES AFTER RECEIPT BY THE RIGHTS AGENT OF A
CERTIFICATE FURNISHED PURSUANT TO SECTION 12 DESCRIBING SUCH CHANGE OR
ADJUSTMENT UPON WHICH THE RIGHTS AGENT MAY RELY); NOR SHALL IT BY ANY ACT
HEREUNDER BE DEEMED TO MAKE ANY REPRESENTATION OR WARRANTY AS TO THE
AUTHORIZATION OR RESERVATION OF ANY APPLICABLE SHARES TO BE ISSUED PURSUANT TO
THIS AGREEMENT OR ANY RIGHTS CERTIFICATE OR AS TO WHETHER ANY APPLICABLE SHARES
WILL, WHEN ISSUED, BE VALIDLY AUTHORIZED AND ISSUED, FULLY PAID AND
NONASSESSABLE.


 


(F)            THE COMPANY AGREES THAT IT WILL PERFORM, EXECUTE, ACKNOWLEDGE AND
DELIVER OR CAUSE TO BE PERFORMED, EXECUTED, ACKNOWLEDGED AND DELIVERED ALL SUCH
FURTHER AND OTHER ACTS, INSTRUMENTS AND ASSURANCES AS MAY REASONABLY BE REQUIRED
BY THE RIGHTS AGENT FOR THE CARRYING OUT OR PERFORMING BY THE RIGHTS AGENT OF
THE PROVISIONS OF THIS AGREEMENT.


 


(G)           THE RIGHTS AGENT IS HEREBY AUTHORIZED AND DIRECTED TO ACCEPT
INSTRUCTIONS WITH RESPECT TO THE PERFORMANCE OF ITS DUTIES HEREUNDER FROM ANY
ONE OF THE CHAIRMAN OF THE BOARD, THE CHIEF EXECUTIVE OFFICER, THE PRESIDENT,
ANY VICE PRESIDENT, THE CHIEF FINANCIAL OFFICER, THE SECRETARY OR ANY ASSISTANT
SECRETARY OF THE COMPANY, AND TO APPLY TO SUCH OFFICERS FOR ADVICE OR
INSTRUCTIONS IN CONNECTION WITH ITS DUTIES, AND SUCH INSTRUCTIONS SHALL BE FULL

 

29

--------------------------------------------------------------------------------


 


AUTHORIZATION AND PROTECTION TO THE RIGHTS AGENT AND THE RIGHTS AGENT SHALL NOT
BE LIABLE FOR OR IN RESPECT OF ANY ACTION TAKEN, SUFFERED OR OMITTED BY IT IN
ACCORDANCE WITH INSTRUCTIONS OF ANY SUCH OFFICER OR FOR ANY DELAY IN ACTING
WHILE WAITING FOR THOSE INSTRUCTIONS.  THE RIGHTS AGENT SHALL BE FULLY
AUTHORIZED AND PROTECTED IN RELYING UPON THE MOST RECENT INSTRUCTIONS RECEIVED
BY ANY SUCH OFFICER.  ANY APPLICATION BY THE RIGHTS AGENT FOR WRITTEN
INSTRUCTIONS FROM THE COMPANY MAY, AT THE OPTION OF THE RIGHTS AGENT, SET FORTH
IN WRITING ANY ACTION PROPOSED TO BE TAKEN, SUFFERED OMITTED BY THE RIGHTS AGENT
UNDER THIS AGREEMENT AND THE DATE ON AND/OR AFTER WHICH SUCH ACTION SHALL BE
TAKEN OR SUFFERED OR SUCH OMISSION SHALL BE EFFECTIVE.  THE RIGHTS AGENT SHALL
NOT BE LIABLE FOR ANY ACTION TAKEN OR SUFFERED BY, OR OMISSION OF, THE RIGHTS
AGENT IN ACCORDANCE WITH A PROPOSAL INCLUDED IN ANY SUCH APPLICATION ON OR AFTER
THE DATE SPECIFIED IN SUCH APPLICATION (WHICH DATE SHALL NOT BE LESS THAN FIVE
(5) BUSINESS DAYS AFTER THE DATE ANY OFFICER OF THE COMPANY ACTUALLY RECEIVES
SUCH APPLICATION, UNLESS ANY SUCH OFFICER SHALL HAVE CONSENTED IN WRITING TO AN
EARLIER DATE) UNLESS, PRIOR TO TAKING ANY SUCH ACTION (OR THE EFFECTIVE DATE IN
THE CASE OF AN OMISSION), THE RIGHTS AGENT SHALL HAVE RECEIVED WRITTEN
INSTRUCTIONS IN RESPONSE TO SUCH APPLICATION SPECIFYING THE ACTION TO BE TAKEN
OR OMITTED.


 


(H)           THE RIGHTS AGENT AND ANY SHAREHOLDER, AFFILIATE, DIRECTOR, OFFICER
OR EMPLOYEE OF THE RIGHTS AGENT MAY BUY, SELL OR DEAL IN ANY OF THE RIGHTS OR
OTHER SECURITIES OF THE COMPANY OR BECOME PECUNIARILY INTERESTED IN ANY
TRANSACTION IN WHICH THE COMPANY MAY BE INTERESTED, OR CONTRACT WITH OR LEND
MONEY TO THE COMPANY OR OTHERWISE ACT AS FULLY AND FREELY AS THOUGH IT WERE NOT
RIGHTS AGENT UNDER THIS AGREEMENT.  NOTHING HEREIN SHALL PRECLUDE THE RIGHTS
AGENT OR ANY SUCH SHAREHOLDER, AFFILIATE, DIRECTOR, OFFICER OR EMPLOYEE FROM
ACTING IN ANY OTHER CAPACITY FOR THE COMPANY OR FOR ANY OTHER PERSON.


 


(I)            THE RIGHTS AGENT MAY EXECUTE AND EXERCISE ANY OF THE RIGHTS OR
POWERS HEREBY VESTED IN IT OR PERFORM ANY DUTY HEREUNDER EITHER ITSELF (THROUGH
ITS DIRECTORS, OFFICERS AND EMPLOYEES) OR BY OR THROUGH ITS ATTORNEYS OR AGENTS,
AND THE RIGHTS AGENT SHALL NOT BE ANSWERABLE OR ACCOUNTABLE FOR ANY ACT,
DEFAULT, NEGLECT OR MISCONDUCT OF ANY SUCH ATTORNEYS OR AGENTS OR FOR ANY LOSS
TO THE COMPANY OR ANY OTHER PERSON RESULTING FROM ANY SUCH ACT, DEFAULT, NEGLECT
OR MISCONDUCT, ABSENT GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT IN THE
SELECTION AND CONTINUED EMPLOYMENT THEREOF (WHICH GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT MUST BE DETERMINED BY A FINAL, NON-APPEALABLE ORDER,
JUDGMENT, DECREE OR RULING OF A COURT OF COMPETENT JURISDICTION.


 


(J)            NO PROVISION OF THIS AGREEMENT SHALL REQUIRE THE RIGHTS AGENT TO
EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY FINANCIAL LIABILITY IN THE
PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER OR IN THE EXERCISE OF ITS RIGHTS IF
THERE SHALL BE REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT OF SUCH FUNDS OR
ADEQUATE INDEMNIFICATION AGAINST SUCH RISK OR LIABILITY IS NOT REASONABLY
ASSURED TO IT.


 


(K)           IF, WITH RESPECT TO ANY RIGHTS CERTIFICATE SURRENDERED TO THE
RIGHTS AGENT FOR EXERCISE OR TRANSFER, THE CERTIFICATE ATTACHED TO THE FORM OF
ASSIGNMENT OR FORM OF ELECTION TO PURCHASE, AS THE CASE MAY BE, HAS EITHER NOT
BEEN PROPERLY COMPLETED OR INDICATES AN AFFIRMATIVE RESPONSE TO CLAUSE 1 AND/OR
2 THEREOF, THE RIGHTS AGENT SHALL NOT TAKE ANY FURTHER ACTION WITH RESPECT TO
SUCH REQUESTED EXERCISE OR TRANSFER WITHOUT FIRST CONSULTING WITH THE COMPANY.

 

30

--------------------------------------------------------------------------------


 


21.           CHANGE OF RIGHTS AGENT.  THE RIGHTS AGENT OR ANY SUCCESSOR RIGHTS
AGENT MAY RESIGN AND BE DISCHARGED FROM ITS DUTIES UNDER THIS AGREEMENT UPON
THIRTY (30) DAYS’ WRITTEN NOTICE MAILED TO THE COMPANY AND TO EACH TRANSFER
AGENT OF THE SHARES OF VOTING STOCK BY REGISTERED OR CERTIFIED MAIL, AND TO THE
HOLDERS OF THE RIGHTS CERTIFICATES BY FIRST-CLASS MAIL.  THE COMPANY MAY REMOVE
THE RIGHTS AGENT OR ANY SUCCESSOR RIGHTS AGENT UPON THIRTY (30) DAYS’ WRITTEN
NOTICE, MAILED TO THE RIGHTS AGENT OR SUCCESSOR RIGHTS AGENT, AS THE CASE MAY
BE, AND TO EACH TRANSFER AGENT OF THE SHARES OF VOTING STOCK BY REGISTERED OR
CERTIFIED MAIL, AND TO THE HOLDERS OF THE RIGHTS CERTIFICATES BY FIRST-CLASS
MAIL.  IF THE RIGHTS AGENT SHALL RESIGN OR BE REMOVED OR SHALL OTHERWISE BECOME
INCAPABLE OF ACTING, THE COMPANY SHALL APPOINT A SUCCESSOR TO THE RIGHTS AGENT. 
IF THE COMPANY SHALL FAIL TO MAKE SUCH APPOINTMENT WITHIN A PERIOD OF THIRTY
(30) DAYS AFTER GIVING NOTICE OF SUCH REMOVAL OR AFTER RECEIVING WRITTEN NOTICE
OF SUCH RESIGNATION OR INCAPACITY BY THE RESIGNING OR INCAPACITATED RIGHTS AGENT
OR BY THE HOLDER OF A RIGHTS CERTIFICATE (WHO SHALL, WITH SUCH NOTICE, SUBMIT
HIS OR HER RIGHTS CERTIFICATE FOR INSPECTION BY THE COMPANY), THEN THE
REGISTERED HOLDER OF ANY RIGHTS CERTIFICATE MAY APPLY TO ANY COURT OF COMPETENT
JURISDICTION FOR THE APPOINTMENT OF A NEW RIGHTS AGENT.  ANY SUCCESSOR RIGHTS
AGENT, WHETHER APPOINTED BY THE COMPANY OR BY SUCH A COURT, SHALL BE A PERSON
ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR OF ANY STATE
OF THE UNITED STATES, IN GOOD STANDING, WHICH IS AUTHORIZED UNDER SUCH LAWS TO
EXERCISE STOCK TRANSFER POWERS AND IS SUBJECT TO SUPERVISION OR EXAMINATION BY
FEDERAL OR STATE AUTHORITY AND WHICH HAS AT THE TIME OF ITS APPOINTMENT AS
RIGHTS AGENT A COMBINED CAPITAL AND SURPLUS OF AT LEAST $50 MILLION OR AN
AFFILIATE OF SUCH A PERSON.  AFTER APPOINTMENT, THE SUCCESSOR RIGHTS AGENT SHALL
BE VESTED WITH THE SAME POWERS, RIGHTS, DUTIES AND RESPONSIBILITIES AS IF IT HAD
BEEN ORIGINALLY NAMED AS RIGHTS AGENT WITHOUT FURTHER ACT OR DEED; BUT THE
PREDECESSOR RIGHTS AGENT SHALL DELIVER AND TRANSFER TO THE SUCCESSOR RIGHTS
AGENT ANY PROPERTY AT THE TIME HELD BY IT HEREUNDER, AND EXECUTE AND DELIVER ANY
FURTHER ASSURANCE, CONVEYANCE, ACT OR DEED NECESSARY FOR THE PURPOSE.  NOT LATER
THAN THE EFFECTIVE DATE OF ANY SUCH APPOINTMENT, THE COMPANY SHALL FILE NOTICE
THEREOF IN WRITING WITH THE PREDECESSOR RIGHTS AGENT AND EACH TRANSFER AGENT OF
THE SHARES OF VOTING STOCK, AND MAIL A WRITTEN NOTICE THEREOF TO THE REGISTERED
HOLDERS OF THE RIGHTS CERTIFICATES.  FAILURE TO GIVE ANY NOTICE PROVIDED FOR IN
THIS SECTION 21, HOWEVER, OR ANY DEFECT THEREIN, SHALL NOT AFFECT THE LEGALITY
OR VALIDITY OF THE RESIGNATION OR REMOVAL OF THE RIGHTS AGENT OR THE APPOINTMENT
OF THE SUCCESSOR RIGHTS AGENT, AS THE CASE MAY BE.


 


22.           ISSUANCE OF NEW RIGHTS CERTIFICATES.  NOTWITHSTANDING ANY OF THE
PROVISIONS OF THIS AGREEMENT OR OF THE RIGHTS TO THE CONTRARY, THE COMPANY MAY,
AT ITS OPTION, ISSUE NEW RIGHTS CERTIFICATES EVIDENCING RIGHTS IN SUCH FORM AS
MAY BE APPROVED BY THE BOARD TO REFLECT ANY ADJUSTMENT OR CHANGE IN THE EXERCISE
PRICE AND THE NUMBER OR KIND OR CLASS OF SHARES OR OTHER SECURITIES OR PROPERTY
PURCHASABLE UNDER THE RIGHTS CERTIFICATES MADE IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT.  IN ADDITION, IN CONNECTION WITH THE ISSUANCE OR SALE OF
SHARES OF VOTING STOCK FOLLOWING THE DISTRIBUTION DATE AND PRIOR TO THE
REDEMPTION OR EXPIRATION OF THE RIGHTS, THE COMPANY (A) SHALL, WITH RESPECT TO
SHARES OF VOTING STOCK SO ISSUED OR SOLD PURSUANT TO THE EXERCISE OF STOCK
OPTIONS OR UNDER ANY EMPLOYEE PLAN OR ARRANGEMENT OR UPON THE EXERCISE,
CONVERSION OR EXCHANGE OF OTHER SECURITIES OF THE COMPANY OUTSTANDING AT THE
DATE HEREOF OR UPON THE EXERCISE, CONVERSION OR EXCHANGE OF SECURITIES
HEREINAFTER ISSUED BY THE COMPANY AND (B) MAY, IN ANY OTHER CASE, IF DEEMED
NECESSARY OR APPROPRIATE BY THE BOARD, ISSUE RIGHTS CERTIFICATES REPRESENTING
THE APPROPRIATE NUMBER OF RIGHTS IN CONNECTION WITH SUCH ISSUANCE OR SALE;
PROVIDED, HOWEVER, THAT (I) NO SUCH RIGHTS CERTIFICATE SHALL BE ISSUED AND THIS
SENTENCE SHALL BE NULL AND VOID AB INITIO IF, AND TO THE EXTENT THAT, SUCH
ISSUANCE OR THIS SENTENCE WOULD CREATE A

 

31

--------------------------------------------------------------------------------


 


SIGNIFICANT RISK OF OR RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES TO THE
COMPANY OR THE PERSON TO WHOM SUCH RIGHTS CERTIFICATE WOULD BE ISSUED OR WOULD
CREATE A SIGNIFICANT RISK OF OR RESULT IN SUCH OPTIONS’ OR EMPLOYEE PLANS’ OR
ARRANGEMENTS’ FAILING TO QUALIFY FOR OTHERWISE AVAILABLE SPECIAL TAX TREATMENT
AND (II) NO SUCH RIGHTS CERTIFICATE SHALL BE ISSUED IF, AND TO THE EXTENT THAT,
APPROPRIATE ADJUSTMENT SHALL OTHERWISE HAVE BEEN MADE IN LIEU OF THE ISSUANCE
THEREOF.


 


23.           REDEMPTION.


 


(A)           THE COMPANY MAY, AT ITS OPTION AND WITH THE APPROVAL OF THE BOARD,
AT ANY TIME PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (I) THE CLOSE OF
BUSINESS ON THE TENTH DAY AFTER  THE SHARES ACQUISITION DATE AND (II) THE FINAL
EXPIRATION DATE, REDEEM ALL BUT NOT LESS THAN ALL THE THEN OUTSTANDING RIGHTS AT
A REDEMPTION PRICE OF $0.01 PER RIGHT, APPROPRIATELY ADJUSTED TO REFLECT ANY
STOCK SPLIT, STOCK DIVIDEND OR SIMILAR TRANSACTION OCCURRING AFTER THE DATE
HEREOF (SUCH REDEMPTION PRICE BEING HEREIN REFERRED TO AS THE “REDEMPTION
PRICE”) AND THE COMPANY MAY, AT ITS OPTION, PAY THE REDEMPTION PRICE EITHER IN
SHARES OF COMMON STOCK (BASED ON THE CURRENT PER SHARE MARKET PRICE THEREOF AT
THE TIME OF REDEMPTION) OR CASH.  SUCH REDEMPTION OF THE RIGHTS BY THE COMPANY
MAY BE MADE EFFECTIVE AT SUCH TIME, ON SUCH BASIS AND WITH SUCH CONDITIONS AS
THE BOARD IN ITS SOLE DISCRETION MAY ESTABLISH.  THE DATE ON WHICH THE BOARD
ELECTS TO MAKE THE REDEMPTION EFFECTIVE SHALL BE REFERRED TO AS THE “REDEMPTION
DATE”.


 


(B)           IMMEDIATELY UPON THE ACTION OF THE BOARD ORDERING THE REDEMPTION
OF THE RIGHTS, EVIDENCE OF WHICH SHALL HAVE BEEN FILED WITH THE RIGHTS AGENT,
AND WITHOUT ANY FURTHER ACTION AND WITHOUT ANY NOTICE, THE RIGHT TO EXERCISE THE
RIGHTS WILL TERMINATE AND THE ONLY RIGHT THEREAFTER OF THE HOLDERS OF RIGHTS
SHALL BE TO RECEIVE THE REDEMPTION PRICE.  THE COMPANY SHALL PROMPTLY GIVE
PUBLIC NOTICE OF ANY SUCH REDEMPTION; PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE OR ANY DEFECT IN, ANY SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
REDEMPTION.  WITHIN TEN (10) DAYS AFTER THE ACTION OF THE BOARD ORDERING THE
REDEMPTION OF THE RIGHTS, THE COMPANY SHALL GIVE NOTICE OF SUCH REDEMPTION TO
THE RIGHTS AGENT AND THE HOLDERS OF THE THEN OUTSTANDING RIGHTS BY MAILING SUCH
NOTICE TO ALL SUCH HOLDERS AT THEIR LAST ADDRESSES AS THEY APPEAR UPON THE
REGISTRY BOOKS OF THE RIGHTS AGENT OR, PRIOR TO THE DISTRIBUTION DATE, ON THE
REGISTRY BOOKS OF THE TRANSFER AGENT FOR THE VOTING STOCK.  ANY NOTICE WHICH IS
MAILED IN THE MANNER HEREIN PROVIDED SHALL BE DEEMED GIVEN, WHETHER OR NOT THE
HOLDER RECEIVES THE NOTICE.  EACH SUCH NOTICE OF REDEMPTION WILL STATE THE
METHOD BY WHICH THE PAYMENT OF THE REDEMPTION PRICE WILL BE MADE.  NEITHER THE
COMPANY NOR ANY OF ITS AFFILIATES OR ASSOCIATES MAY REDEEM, ACQUIRE OR PURCHASE
FOR VALUE ANY RIGHTS AT ANY TIME IN ANY MANNER OTHER THAN THAT SPECIFICALLY SET
FORTH IN THIS SECTION 23 OR IN SECTION 24 HEREOF, AND OTHER THAN IN CONNECTION
WITH THE PURCHASE OF SHARES OF VOTING STOCK PRIOR TO THE DISTRIBUTION DATE.


 


24.           EXCHANGE.


 


(A)           SUBJECT TO APPLICABLE LAWS, RULES AND REGULATIONS, AND SUBJECT TO
SUBSECTION 24(C) BELOW, THE COMPANY MAY, AT ITS OPTION, BY ACTION OF THE BOARD,
AT ANY TIME AFTER THE OCCURRENCE OF A TRIGGERING EVENT, EXCHANGE ALL OR PART OF
THE THEN OUTSTANDING AND EXERCISABLE RIGHTS (WHICH SHALL NOT INCLUDE RIGHTS THAT
HAVE BECOME VOID PURSUANT TO THE PROVISIONS OF SECTION 7(E) HEREOF) FOR SHARES
OF VOTING STOCK AT AN EXCHANGE RATIO OF ONE SHARE OF COMMON STOCK AND ONE SHARE
OF CLASS B STOCK PER COMMON STOCK RIGHT AND CLASS B RIGHT, RESPECTIVELY,
APPROPRIATELY ADJUSTED TO REFLECT ANY STOCK SPLIT, STOCK DIVIDEND OR SIMILAR
TRANSACTION OCCURRING

 

32

--------------------------------------------------------------------------------

 


 


AFTER THE DATE HEREOF (SUCH EXCHANGE RATIO BEING HEREINAFTER REFERRED TO AS THE
“EXCHANGE RATIO”).  NOTWITHSTANDING THE FOREGOING, THE BOARD SHALL NOT BE
EMPOWERED TO EFFECT SUCH EXCHANGE AT ANY TIME AFTER ANY PERSON (OTHER THAN THE
COMPANY, ANY SUBSIDIARY OF THE COMPANY, ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY
OR ANY SUCH SUBSIDIARY, OR ANY ENTITY HOLDING VOTING STOCK FOR OR PURSUANT TO
THE TERMS OF ANY SUCH PLAN), TOGETHER WITH ALL AFFILIATES AND ASSOCIATES OF SUCH
PERSON, BECOMES THE BENEFICIAL OWNER OF 50% OR MORE OF THE VOTING STOCK THEN
OUTSTANDING.


 


(B)                                 IMMEDIATELY UPON THE ACTION OF THE BOARD
ORDERING THE EXCHANGE OF ANY RIGHTS PURSUANT TO SUBSECTION 24(A) OF THIS
SECTION 24 AND WITHOUT ANY FURTHER ACTION AND WITHOUT ANY NOTICE, THE RIGHT TO
EXERCISE SUCH RIGHTS SHALL TERMINATE AND THE ONLY RIGHT THEREAFTER OF A HOLDER
OF SUCH RIGHTS SHALL BE TO RECEIVE THAT NUMBER OF SHARES OF COMMON STOCK AND
CLASS B STOCK EQUAL TO THE NUMBER OF SUCH COMMON STOCK RIGHTS OR CLASS B RIGHTS,
AS THE CASE MAY BE, HELD BY SUCH HOLDER MULTIPLIED BY THE EXCHANGE RATIO.  THE
COMPANY SHALL GIVE PUBLIC NOTICE OF ANY SUCH EXCHANGE (WITH PROMPT WRITTEN
NOTICE THEREOF TO THE RIGHTS AGENT); PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE, OR ANY DEFECT IN, SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
EXCHANGE.  THE COMPANY SHALL MAIL A NOTICE OF ANY SUCH EXCHANGE TO ALL OF THE
HOLDERS OF SUCH RIGHTS AT THEIR LAST ADDRESSES AS THEY APPEAR UPON THE REGISTRY
BOOKS OF THE RIGHTS AGENT.  ANY NOTICE WHICH IS MAILED IN THE MANNER HEREIN
PROVIDED SHALL BE DEEMED GIVEN, WHETHER OR NOT THE HOLDER RECEIVES THE NOTICE. 
EACH SUCH NOTICE OF EXCHANGE WILL STATE THE METHOD BY WHICH THE EXCHANGE OF THE
SHARES OF VOTING STOCK FOR RIGHTS WILL BE EFFECTED AND, IN THE EVENT OF ANY
PARTIAL EXCHANGE, THE NUMBER OF RIGHTS WHICH WILL BE EXCHANGED.  ANY PARTIAL
EXCHANGE SHALL BE EFFECTED PRO RATA BASED ON THE NUMBER OF COMMON STOCK RIGHTS
OR CLASS B RIGHTS (OTHER THAN RIGHTS WHICH HAVE BECOME VOID PURSUANT TO THE
PROVISIONS OF SECTION 7(E) HEREOF) HELD BY EACH HOLDER OF COMMON STOCK RIGHTS OR
CLASS B RIGHTS, AS APPLICABLE.


 


(C)                                  IN THE EVENT THAT THERE SHALL NOT BE
SUFFICIENT SHARES OF VOTING STOCK ISSUED BUT NOT OUTSTANDING OR AUTHORIZED BUT
UNISSUED TO PERMIT ANY EXCHANGE OF RIGHTS AS CONTEMPLATED IN ACCORDANCE WITH
SECTION 24(A), THE COMPANY SHALL EITHER TAKE SUCH ACTION AS MAY BE NECESSARY TO
AUTHORIZE ADDITIONAL SHARES OF VOTING STOCK FOR ISSUANCE UPON EXCHANGE OF THE
RIGHTS OR ALTERNATIVELY, AT THE OPTION OF A MAJORITY OF THE BOARD, WITH RESPECT
TO EACH RIGHT (I) PAY CASH IN AN AMOUNT EQUAL TO THE CURRENT VALUE (AS
HEREINAFTER DEFINED), IN LIEU OF ISSUING SHARES OF VOTING STOCK IN EXCHANGE
THEREFOR, OR (II) ISSUE DEBT OR EQUITY SECURITIES OR A COMBINATION THEREOF,
HAVING A VALUE EQUAL TO THE CURRENT VALUE, IN LIEU OF ISSUING SHARES OF VOTING
STOCK IN EXCHANGE FOR EACH SUCH RIGHT, WHERE THE VALUE OF SUCH SECURITIES SHALL
BE DETERMINED BY A NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM SELECTED BY
MAJORITY VOTE OF THE BOARD, OR (III) DELIVER ANY COMBINATION OF CASH, PROPERTY,
SHARES OF VOTING STOCK AND/OR OTHER SECURITIES HAVING A VALUE EQUAL TO THE
CURRENT VALUE IN EXCHANGE FOR EACH RIGHT.  FOR PURPOSES OF THIS
SECTION 24(C) ONLY, THE CURRENT VALUE SHALL MEAN THE PRODUCT OF THE CURRENT PER
SHARE MARKET PRICE OF SHARES OF COMMON STOCK OR CLASS B STOCK, AS THE CASE MAY
BE, ON THE DATE OF THE OCCURRENCE OF THE EVENT DESCRIBED ABOVE IN SUBPARAGRAPH
(A), MULTIPLIED BY THE NUMBER OF TENTHS OF SHARES OF COMMON STOCK OR CLASS B
STOCK, AS THE CASE MAY BE, FOR WHICH THE RIGHT OTHERWISE WOULD BE EXCHANGEABLE
IF THERE WERE SUFFICIENT SHARES AVAILABLE.  TO THE EXTENT THAT THE COMPANY
DETERMINES THAT SOME ACTION NEED BE TAKEN PURSUANT TO CLAUSES (I), (II) OR
(III) OF THIS SECTION 24(C), THE BOARD MAY TEMPORARILY SUSPEND THE
EXERCISABILITY OF THE RIGHTS FOR A PERIOD OF UP TO SIXTY (60) DAYS FOLLOWING THE
DATE ON WHICH THE EVENT DESCRIBED IN SECTION 24(A) SHALL HAVE OCCURRED, IN ORDER
TO SEEK ANY AUTHORIZATION OF ADDITIONAL SHARES OF VOTING STOCK AND/OR TO DECIDE
THE APPROPRIATE FORM OF DISTRIBUTION TO BE MADE PURSUANT TO THE ABOVE PROVISION
AND TO DETERMINE THE VALUE THEREOF.  IN THE EVENT OF ANY

 

33

--------------------------------------------------------------------------------



 


SUCH SUSPENSION, THE COMPANY SHALL ISSUE A PUBLIC ANNOUNCEMENT STATING THAT THE
EXERCISABILITY OF THE RIGHTS HAS BEEN TEMPORARILY SUSPENDED (WITH PROMPT WRITTEN
NOTICE THEREOF TO THE RIGHTS AGENT).


 


(D)                                 THE COMPANY SHALL NOT BE REQUIRED TO ISSUE
FRACTIONS OF SHARES OF VOTING STOCK OR TO DISTRIBUTE CERTIFICATES WHICH EVIDENCE
FRACTIONAL SHARES OF VOTING STOCK.  IN LIEU OF SUCH FRACTIONAL SHARES OF VOTING
STOCK, THERE SHALL BE PAID TO THE REGISTERED HOLDERS OF THE RIGHTS CERTIFICATES
WITH REGARD TO WHICH SUCH FRACTIONAL SHARES OF VOTING STOCK WOULD OTHERWISE BE
ISSUABLE, AN AMOUNT IN CASH EQUAL TO THE SAME FRACTION OF THE CURRENT MARKET
VALUE OF A WHOLE SHARE OF COMMON STOCK OR CLASS B STOCK, AS THE CASE MAY BE (AS
DETERMINED PURSUANT TO THE TERMS HEREOF).


 


(E)                                  THE COMPANY MAY, AT ITS OPTION, BY MAJORITY
VOTE OF THE BOARD, AT ANY TIME BEFORE ANY PERSON HAS BECOME AN ACQUIRING PERSON,
EXCHANGE ALL OR PART OF THE THEN OUTSTANDING RIGHTS FOR RIGHTS OF SUBSTANTIALLY
EQUIVALENT VALUE, AS DETERMINED REASONABLY AND WITH GOOD FAITH BY THE BOARD,
BASED UPON THE ADVICE OF ONE OR MORE NATIONALLY RECOGNIZED INVESTMENT BANKING
FIRMS.


 


(F)                                    IMMEDIATELY UPON THE ACTION OF THE BOARD
ORDERING THE EXCHANGE OF ANY RIGHTS PURSUANT TO SUBSECTION 24(E) OF THIS
SECTION 24 AND WITHOUT ANY FURTHER ACTION AND WITHOUT ANY NOTICE, THE RIGHT TO
EXERCISE SUCH RIGHTS SHALL TERMINATE AND THE ONLY RIGHT THEREAFTER OF A HOLDER
OF SUCH RIGHTS SHALL BE TO RECEIVE THAT NUMBER OF RIGHTS IN EXCHANGE THEREFOR AS
HAS BEEN DETERMINED BY THE BOARD IN ACCORDANCE WITH SUBSECTION 24(E) ABOVE.  THE
COMPANY SHALL GIVE PUBLIC NOTICE OF ANY SUCH EXCHANGE (WITH PROMPT WRITTEN
NOTICE THEREOF TO THE RIGHTS AGENT); PROVIDED, HOWEVER, THAT THE FAILURE TO
GIVE, OR ANY DEFECT IN, SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
EXCHANGE.  THE COMPANY SHALL MAIL A NOTICE OF ANY SUCH EXCHANGE TO ALL OF THE
HOLDERS OF SUCH RIGHTS AT THEIR LAST ADDRESSES AS THEY APPEAR UPON THE REGISTRY
BOOKS OF THE TRANSFER AGENT FOR THE SHARES OF VOTING STOCK.  ANY NOTICE WHICH IS
MAILED IN THE MANNER HEREIN PROVIDED SHALL BE DEEMED GIVEN, WHETHER OR NOT THE
HOLDER RECEIVES THE NOTICE.  EACH SUCH NOTICE OF EXCHANGE WILL STATE THE METHOD
BY WHICH THE EXCHANGE OF THE RIGHTS WILL BE EFFECTED.


 


25.                                 NOTICE OF CERTAIN EVENTS.


 


(A)                                  IN CASE THE COMPANY SHALL PROPOSE TO EFFECT
OR PERMIT TO OCCUR ANY TRIGGERING EVENT OR SECTION 13 EVENT, THE COMPANY SHALL
GIVE NOTICE THEREOF TO EACH HOLDER OF RIGHTS AND THE RIGHTS AGENT IN ACCORDANCE
WITH SECTION 26 HEREOF AT LEAST TWENTY (20) DAYS PRIOR TO OCCURRENCE OF SUCH
TRIGGERING EVENT OR SUCH SECTION 13 EVENT WHICH SHALL SPECIFY THE EXPECTED DATE
FOR SUCH TRIGGERING EVENT OR SUCH SECTION 13 EVENT FOR PURPOSES OF SUCH EVENT.


 


(B)                                 IN CASE ANY TRIGGERING EVENT OR SECTION 13
EVENT SHALL OCCUR, THEN, IN ANY SUCH CASE, THE COMPANY SHALL AS SOON AS
PRACTICABLE THEREAFTER GIVE TO EACH HOLDER OF RIGHTS AND THE RIGHTS AGENT, IN
ACCORDANCE WITH SECTION 26 HEREOF, A NOTICE OF THE OCCURRENCE OF SUCH EVENT,
WHICH SHALL SPECIFY THE DATE OF SUCH TRIGGERING EVENT OR SECTION 13 EVENT, EVENT
AND THE CONSEQUENCES OF THE EVENT TO HOLDERS OF RIGHTS UNDER SECTIONS
11(A)(II) AND 13 HEREOF.


 


26.                                 NOTICES.  NOTICES OR DEMANDS AUTHORIZED BY
THIS AGREEMENT TO BE GIVEN OR MADE BY THE RIGHTS AGENT OR BY THE HOLDER OF ANY
RIGHTS TO OR ON THE COMPANY SHALL BE SUFFICIENTLY

 

34

--------------------------------------------------------------------------------



 


GIVEN OR MADE IF SENT BY FIRST-CLASS MAIL, POSTAGE PREPAID, ADDRESSED (UNTIL
ANOTHER ADDRESS IS FILED IN WRITING BY THE COMPANY WITH THE RIGHTS AGENT) AS
FOLLOWS:


 


BALTIC TRADING LIMITED


299 PARK AVENUE, 20TH FLOOR


NEW YORK, NY  10171


ATTENTION: JOHN C. WOBENSMITH, PRESIDENT


 


WITH A COPY TO:


 


KRAMER LEVIN NAFTALIS & FRANKEL LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Thomas E. Molner

 

Subject to the provisions of Section 21 hereof, any notice or demand authorized
by this Agreement to be given or made by the Company or by the holder of any
Rights Certificate to or on the Rights Agent shall be sufficiently given or made
if sent by first-class mail, postage prepaid, addressed (until another address
is filed in writing with the Company) as follows:

 


MELLON INVESTOR SERVICES LLC

Newport Office Center VII

480 Washington Blvd.

Jersey City, New Jersey 07310

Attn: Relationship Manager

Fax: (201) 680-4604

 


WITH A COPY TO:


 


MELLON INVESTOR SERVICES LLC

Newport Office Center VII

480 Washington Blvd.

Jersey City, New Jersey 07310


ATTENTION: LEGAL DEPARTMENT
FAX: (201) 680-4610


 

Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate shall be
sufficiently given or made if sent by first-class mail, postage prepaid,
addressed to such holder at the address of such holder as shown on the registry
books of the Company.


 


27.                                 SUPPLEMENTS AND AMENDMENTS.  PRIOR TO THE
OCCURRENCE OF A DISTRIBUTION DATE, THE COMPANY MAY SUPPLEMENT OR AMEND THIS
AGREEMENT IN ANY RESPECT WITHOUT THE APPROVAL OF ANY HOLDERS OF RIGHTS AND THE
RIGHTS AGENT SHALL, IF THE COMPANY SO DIRECTS, EXECUTE SUCH SUPPLEMENT OR
AMENDMENT.  FROM AND AFTER THE OCCURRENCE OF A DISTRIBUTION DATE, THE COMPANY
AND THE RIGHTS AGENT MAY FROM TIME TO TIME SUPPLEMENT OR AMEND THIS AGREEMENT
WITHOUT THE APPROVAL OF ANY HOLDERS OF RIGHTS IN ORDER TO (I) CURE ANY
AMBIGUITY, (II) CORRECT OR SUPPLEMENT

 

35

--------------------------------------------------------------------------------



 


ANY PROVISION CONTAINED HEREIN WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH ANY
OTHER PROVISIONS HEREIN, (III) SHORTEN OR LENGTHEN ANY TIME PERIOD HEREUNDER OR
(IV) TO CHANGE OR SUPPLEMENT THE PROVISIONS HEREUNDER IN ANY MANNER THAT THE
COMPANY MAY DEEM NECESSARY OR DESIRABLE AND THAT SHALL NOT ADVERSELY AFFECT THE
INTERESTS OF THE HOLDERS OF RIGHTS (OTHER THAN AN ACQUIRING PERSON OR AN
AFFILIATE OR ASSOCIATE OF AN ACQUIRING PERSON); PROVIDED, HOWEVER, THIS
AGREEMENT MAY NOT BE SUPPLEMENTED OR AMENDED TO LENGTHEN, PURSUANT TO CLAUSE
(III) OF THIS SENTENCE, (A) A TIME PERIOD RELATING TO WHEN THE RIGHTS MAY BE
REDEEMED AT SUCH TIME AS THE RIGHTS ARE NOT THEN REDEEMABLE OR (B) ANY OTHER
TIME PERIOD UNLESS SUCH LENGTHENING IS FOR THE PURPOSE OF PROTECTING, ENHANCING
OR CLARIFYING THE RIGHTS OF, AND/OR THE BENEFITS TO, THE HOLDERS OF RIGHTS
(OTHER THAN AN ACQUIRING PERSON OR AN AFFILIATE OR ASSOCIATE OF AN ACQUIRING
PERSON).  UPON THE DELIVERY OF A CERTIFICATE FROM AN APPROPRIATE OFFICER OF THE
COMPANY THAT STATES THAT THE PROPOSED SUPPLEMENT OR AMENDMENT IS IN COMPLIANCE
WITH THE TERMS OF THIS SECTION 27, THE RIGHTS AGENT SHALL EXECUTE SUCH
SUPPLEMENT OR AMENDMENT.  PRIOR TO THE DISTRIBUTION DATE, THE INTERESTS OF THE
HOLDERS OF RIGHTS SHALL BE DEEMED COINCIDENT WITH THE INTERESTS OF THE HOLDERS
OF SHARES OF COMMON STOCK. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, THE RIGHTS AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, ENTER INTO
ANY SUPPLEMENT OR AMENDMENT THAT AFFECTS THE RIGHTS AGENT’S OWN RIGHTS, DUTIES,
OBLIGATIONS OR IMMUNITIES UNDER THIS AGREEMENT.


 


28.                                 SUCCESSORS.  ALL THE COVENANTS AND
PROVISIONS OF THIS AGREEMENT BY OR FOR THE BENEFIT OF THE COMPANY OR THE RIGHTS
AGENT SHALL BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS HEREUNDER.


 


29.                                 DETERMINATIONS AND ACTIONS BY THE BOARD,
ETC.  THE BOARD SHALL HAVE THE EXCLUSIVE POWER AND AUTHORITY TO ADMINISTER THIS
AGREEMENT AND TO EXERCISE ALL RIGHTS AND POWERS SPECIFICALLY GRANTED TO THE
BOARD, OR THE COMPANY, OR AS MAY BE NECESSARY OR ADVISABLE IN THE ADMINISTRATION
OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE RIGHT AND POWER TO
(I) INTERPRET THE PROVISIONS OF THIS AGREEMENT AND (II) MAKE ALL DETERMINATIONS
DEEMED NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THIS AGREEMENT
(INCLUDING A DETERMINATION TO REDEEM OR NOT REDEEM THE RIGHTS OR TO AMEND THE
AGREEMENT).  ALL SUCH ACTIONS, CALCULATIONS, INTERPRETATIONS AND DETERMINATIONS
(INCLUDING, FOR PURPOSES OF CLAUSE (Y) BELOW, ALL OMISSIONS WITH RESPECT TO THE
FOREGOING) WHICH ARE DONE OR MADE BY THE BOARD IN GOOD FAITH, SHALL (X) BE
FINAL, CONCLUSIVE AND BINDING ON THE COMPANY, THE RIGHTS AGENT, THE HOLDERS OF
THE RIGHTS CERTIFICATES AND ALL OTHER PARTIES AND (Y) NOT SUBJECT THE BOARD TO
ANY LIABILITY TO THE HOLDERS OF THE RIGHTS. THE RIGHTS AGENT IS ENTITLED ALWAYS
TO ASSUME THE BOARD ACTED IN GOOD FAITH AND SHALL BE FULLY PROTECTED AND INCUR
NO LIABILITY IN RELIANCE THEREON.


 


30.                                 BENEFITS OF THIS AGREEMENT.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO GIVE TO ANY PERSON OTHER THAN THE COMPANY, THE
RIGHTS AGENT AND THE REGISTERED HOLDERS OF THE RIGHTS CERTIFICATES (AND, PRIOR
TO THE DISTRIBUTION DATE, THE SHARES OF VOTING STOCK) ANY LEGAL OR EQUITABLE
RIGHT, REMEDY OR CLAIM UNDER THIS AGREEMENT; BUT THIS AGREEMENT SHALL BE FOR THE
SOLE AND EXCLUSIVE BENEFIT OF THE COMPANY, THE RIGHTS AGENT AND THE REGISTERED
HOLDERS OF THE RIGHTS CERTIFICATES (AND, PRIOR TO THE DISTRIBUTION DATE, THE
SHARES OF VOTING STOCK).


 


31.                                 SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION OR OTHER AUTHORITY TO BE INVALID, VOID OR UNENFORCEABLE, THE
REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED
OR INVALIDATED; PROVIDED,

 

36

--------------------------------------------------------------------------------



 


HOWEVER, THAT NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IF ANY
SUCH TERM, PROVISION, COVENANT OR RESTRICTION IS HELD BY SUCH COURT OR AUTHORITY
TO BE INVALID, VOID OR UNENFORCEABLE AND THE BOARD DETERMINES IN ITS GOOD FAITH
JUDGMENT THAT SEVERING THE INVALID LANGUAGE FROM THIS AGREEMENT WOULD ADVERSELY
AFFECT THE PURPOSE OR EFFECT OF THIS AGREEMENT, THE RIGHT OF REDEMPTION SET
FORTH IN SECTION 23 HEREOF SHALL BE REINSTATED (IF ALREADY EXPIRED) AND SHALL
NOT EXPIRE UNTIL THE CLOSE OF BUSINESS ON THE TENTH DAY FOLLOWING THE DATE OF
SUCH DETERMINATION BY THE BOARD.


 


32.                                 GOVERNING LAW.  THIS AGREEMENT AND EACH
RIGHT AND EACH RIGHTS CERTIFICATE ISSUED HEREUNDER SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF NEW YORK AND FOR ALL PURPOSES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH JURISDICTION APPLICABLE TO
CONTRACTS TO BE MADE AND PERFORMED ENTIRELY WITHIN SUCH JURISDICTION.


 


33.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND EACH OF SUCH COUNTERPARTS SHALL FOR
ALL PURPOSES BE DEEMED TO BE AN ORIGINAL, AND ALL SUCH COUNTERPARTS SHALL
TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


34.                                 DESCRIPTIVE HEADINGS.  DESCRIPTIVE HEADINGS
OF THE SEVERAL SECTIONS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND
SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS
HEREOF.


 


35.                                 FORCE MAJEURE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THE RIGHTS AGENT SHALL NOT BE LIABLE FOR ANY
DELAYS OR FAILURES IN PERFORMANCE RESULTING FROM ACTS BEYOND ITS REASONABLE
CONTROL INCLUDING, WITHOUT LIMITATION, ACTS OF GOD, TERRORIST ACTS, SHORTAGE OF
SUPPLY, BREAKDOWNS OR MALFUNCTIONS, INTERRUPTIONS OR MALFUNCTIONS OF COMPUTER
FACILITIES, OR LOSS OF DATA DUE TO POWER FAILURES OR MECHANICAL DIFFICULTIES
WITH INFORMATION STORAGE OR RETRIEVAL SYSTEMS, LABOR DIFFICULTIES, WAR OR CIVIL
UNREST.


 

[Signature page follows]

 

37

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS SHAREHOLDERS RIGHTS AGREEMENT
AS OF THE DATE FIRST WRITTEN ABOVE.


 

 

BALTIC TRADING LIMITED

 

 

 

 

 

By:

/s/ John C. Wobensmith

 

 

Name: John C. Wobensmith

 

 

Title:   President and Chief Financial Officer

 

 

 

 

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

 

 

 

By:

/s/ Edward Schmitt

 

 

Name: Edward Schmitt

 

 

Title:   Vice President

 

38

--------------------------------------------------------------------------------

 

Exhibit A

 

[FORM OF RIGHTS CERTIFICATE]

 

No. R-

 

                         Rights

 

NOT EXERCISABLE AFTER THE EARLIER OF MARCH     , 2020 AND THE DATE ON WHICH THE
RIGHTS EVIDENCED HEREBY ARE REDEEMED OR EXCHANGED BY THE COMPANY AS SET FORTH IN
THE RIGHTS AGREEMENT. AS SET FORTH IN THE RIGHTS AGREEMENT, RIGHTS ISSUED TO, OR
HELD BY, ANY PERSON WHO IS, WAS OR BECOMES AN ACQUIRING PERSON OR AN AFFILIATE
OR ASSOCIATE THEREOF (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT),
WHETHER CURRENTLY HELD BY OR ON BEHALF OF SUCH PERSON OR BY ANY SUBSEQUENT
HOLDER, MAY BE NULL AND VOID. [THE RIGHTS REPRESENTED BY THIS RIGHT CERTIFICATE
ARE OR WERE BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME AN ACQUIRING PERSON
OR AN AFFILIATE OR AN ASSOCIATE OF AN ACQUIRING PERSON (AS SUCH TERMS ARE
DEFINED IN THE RIGHTS AGREEMENT). THIS RIGHT CERTIFICATE AND THE RIGHTS
REPRESENTED HEREBY MAY BE OR MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES
SPECIFIED IN SECTION 7(e) OF THE RIGHTS AGREEMENT.](1) THE RIGHTS SHALL NOT BE
EXERCISABLE FOR SECURITIES IN ANY JURISDICTION IF (I) THE REQUISITE
QUALIFICATION IN SUCH JURISDICTION SHALL NOT HAVE BEEN OBTAINED, (II) SUCH
EXERCISE SHALL NOT BE PERMITTED UNDER APPLICABLE LAW OR (III) IF APPLICABLE, A
REGISTRATION STATEMENT IN RESPECT OF SUCH SECURITIES SHALL NOT HAVE BEEN
DECLARED EFFECTIVE.

 

RIGHT CERTIFICATE
BALTIC TRADING LIMITED

 

This Right Certificate certifies that
                                                  , or registered assigns, is
the registered holder of the number of Rights set forth above, each of which
entitles the holder (upon the terms and subject to the conditions set forth in
the Rights Agreement dated as of March 5, 2010 (the “Rights Agreement”) between
Baltic Trading Limited, a Marshall Islands Corporation (the “Company”), and
Mellon Investor Services LLC (the “Rights Agent”)) to purchase from the Company,
at any time after the Distribution Date and prior to the Expiration Date, tenth
of an Applicable Share issuable pursuant to the exercise of a Right for
one-hundred Dollars ($100) (the “Exercise Price”), payable in lawful money of
the United States of America, upon surrender of this Right Certificate, with the
form of election to purchase and related certificate duly executed, and payment
of the Purchase Price at an office of the Rights Agent designated for such
purpose.

 

--------------------------------------------------------------------------------

(1) If applicable, insert this portion of the legend and delete the preceding
sentence.

 

A-1

--------------------------------------------------------------------------------


 

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Rights Agreement.

 

The number of Rights evidenced by this Right Certificate (and the number and
kind of shares issuable upon exercise of each Right) and the Purchase Price set
forth above are as of March 5, 2010, and may have been or in the future be
adjusted as a result of the occurrence of certain events, as more fully provided
in the Rights Agreement.

 

Upon the occurrence of a Section 11(a)(ii) Event, if the Rights evidenced by
this Right Certificate are beneficially owned by (a) an Acquiring Person or an
Associate or Affiliate of an Acquiring Person, (b) a transferee (whether direct
or indirect) of an Acquiring Person (or any such Associate or Affiliate) who
becomes a transferee after the Acquiring Person becomes such, or (c) under
certain circumstances specified in the Rights Agreement, a transferee (whether
direct or indirect) of an Acquiring Person (or any such Associate or Affiliate)
who becomes a transferee prior to or concurrently with the Acquiring Person
becoming such, such Rights shall become null and void, and no holder hereof
shall have any right with respect to such Rights from and after the occurrence
of such Section l1(a)(ii) Event.

 

This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, which terms, provisions and conditions are hereby
incorporated herein by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Right Certificates, which
limitations of rights include the temporary suspension of the exercisability of
such Rights under the specific circumstances set forth in the Rights Agreement. 
Copies of the Rights Agreement are on file at the principal executive offices of
the Company.

 

Upon surrender at an office of the Rights Agent designated for such purpose and
subject to the terms and conditions set forth in the Rights Agreement, any
Rights Certificate or Certificates may be transferred or exchanged for another
Rights Certificate or Certificates evidencing a like number of Rights as the
Rights Certificate or Certificates surrendered.

 

Subject to the provisions of the Rights Agreement, the Board of Directors of the
Company may, at its option at any time prior to the earlier of (i) the close of
business on the tenth day after the Share Acquisition Date (or such later date
as a majority of the Continuing Directors may designate prior to such time as
the Rights are no longer redeemable) and (ii) the Final Expiration Date, redeem
all but not less than all the then outstanding Rights at a redemption price of
$0.01 per Right, appropriately adjusted to reflect any stock split, stock
dividend or similar transaction occurring after the date hereof.

 

No fractional Common Shares will be issued upon the exercise of any Right or
Rights evidenced hereby, but in lieu thereof a cash payment will be made, as
provided in the Rights Agreement. If this Right Certificate shall be exercised
in part, the holder shall be entitled to receive upon surrender hereof another
Right Certificate or Certificates for the number of whole Rights not exercised.

 

A-2

--------------------------------------------------------------------------------


 

No holder of this Right Certificate shall be entitled to vote, receive dividends
or be deemed for any purpose the holder of the shares which may at any time be
issuable on the exercise hereof nor shall anything contained in the Rights
Agreement or herein be construed to confer upon the holder hereof as such, any
of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions affecting shareholders (except as
provided in the Rights Agreement), or to receive dividends or subscription
rights, or otherwise, until the Right or Rights evidenced by this Right
Certificate shall have been exercised as provided in the Rights Agreement.

 

This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal by its authorized officer.

 

Dated as of

 

 

 

 

 

 

BALTIC TRADING LIMITED

 

 

 

 

 

 

 

 

 

 

THE COMMON SEAL

)

 

By:

 

OF BALTIC TRADING LIMITED

 

 

Name:

 

)

 

 

Title:

was affixed to this deed

)

 

 

 

in the presence of

)

 

 

 

 

 

 

 

 

 

 

 

 

 

Countersigned:

 

 

 

 

 

 

 

Mellon Investor Services LLC
as Rights Agent

 

 

 

By:

 

 

 

 

 

Authorized Signature

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

Form of Reverse Side of Right Certificate

 

FORM OF ASSIGNMENT

 

(To be executed if the registered holder
desires to transfer the Right Certificate.)

 

FOR VALUE RECEIVED

 

hereby sells, assigns and transfers unto

 

 

 

 

(Please print name and address of transferee)

this Right Certificate, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint
                                                     Attorney, to transfer the
within Right Certificate on the books of the within-named Company, with full
power of substitution.

 

Dated:                                   , 20

 

 

 

 

Signature

Signature Guaranteed:

 

 

 

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

 

A-5

--------------------------------------------------------------------------------


 

Certificate

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(1)           the Rights evidenced by this Right Certificate        are       
are not being assigned by or on behalf of a Person who is or was an Acquiring
Person or an Affiliate or Associate of any such Acquiring Person (as such terms
are defined in the Rights Agreement);

 

(2)           after due inquiry and to the best knowledge of the undersigned, it
       did        did not acquire the Rights evidenced by this Right Certificate
from any Person who is, was or became an Acquiring Person or an Affiliate or
Associate of an Acquiring Person

 

Dated:                       , 20

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

 

The signatures to the foregoing Assignment and Certificate must correspond to
the name as written upon the face of this Right Certificate in every particular,
without alteration or enlargement or any change whatsoever.

 

A-6

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE

 

(To be executed if the registered holder desires to exercise
Rights represented by the Right Certificate.)

 

To: Baltic Trading Limited

The undersigned hereby irrevocably elects to exercise                           
Rights represented by this Right Certificate to purchase shares of
                       Stock issuable upon the exercise of the Rights (or such
other securities of the Company or of any other person which may be issuable
upon the exercise of the Rights) and requests that certificates for such
securities be issued in the name of and delivered to:

 

Please insert social security
or other identifying number

 

 

 

 

 

(Please print name and address)

 

 

 

 

 

If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance of such Rights shall be
registered in the name of and delivered to:

 

Please insert social security
or other identifying number

 

 

 

 

 

(Please print name and address)

 

 

 

 

 

Dated:                         , 20

 

 

 

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

 

A-7

--------------------------------------------------------------------------------


 

Certificate

 

The undersigned hereby certifies by checking the appropriate boxes that:

 

(1)           the Rights evidenced by this Right Certificate [      ] are
[      ] are not being assigned by or on behalf of a Person who is or was an
Acquiring Person or an Affiliate or Associate of any such Acquiring Person (as
such terms are defined in the Rights Agreement);

 

(2)           after due inquiry and to the best knowledge of the undersigned, it
[      ] did [      ] did not acquire the Rights evidenced by this Right
Certificate from any Person who is, was or became an Acquiring Person or an
Affiliate or Associate of an Acquiring Person

 

Dated:                       , 20

 

 

 

 

 

 

 

Signature

 

 

Signature Guaranteed:

 

Signatures must be guaranteed by a participant in the Securities Transfer Agent
Medallion Program, the Stock Exchanges Medallion Program or the New York Stock
Exchange, Inc. Medallion Signature Program.

 

The signatures to the foregoing Assignment and Certificate must correspond to
the name as written upon the face of this Right Certificate in every particular,
without alteration or enlargement or any change whatsoever.

 

In the event the certification set for above in the Election to Purchase, is not
completed, the Company and the Rights Agent will deem the beneficial owner of
the Rights evidenced by this Rights Certificate to be an Acquiring Person or an
Affiliate or Associate thereof (as defined in the Rights Agreement) and such
Assignment or Election to Purchase will not be honored.

 

A-8

--------------------------------------------------------------------------------


 

Exhibit B

 

SUMMARY OF RIGHTS

 

Distribution and Transfer of Rights:

 

 

 

 

 

Distribution Date:

 

The rights will separate from the common stock or Class B Stock, as the case may
be, and become exercisable after (1) a person or group becomes a “15% Beneficial
Owner” defined as an owner of 15% or more of the common stock outstanding or
(2) the 10th day (or such later date as determined by the company’s board of
directors) after a person or group announces a tender or exchange offer which
would result in that person or group becoming a 15% Beneficial Owner.

 

 

 

Stock Purchasable Upon Exercise of Rights:

 

On the Distribution Date, each holder of a right will be entitled to purchase
for $100 (the “Exercise Price”) a fraction (one tenth) of one share of the
company’s common stock or Class B Stock.

 

 

 

Flip-in:

 

If an acquiring person (an “Acquiring Person”) becomes a 15% Beneficial Owner
then each holder of a right (except that acquiring person) will be entitled to
buy at the Exercise Price, a number of shares of the company’s common stock
which has a market value of twice the Exercise Price.

 

 

 

Flip-over:

 

If after an Acquiring Person becomes a 15% Beneficial Owner, the company merges
into another company (either as the surviving corporation or as the disappearing
entity) or the company sells more than 50% of its assets or earning power, then
each holder of a right (except for those owned by the acquirer) will be entitled
to purchase at the Exercise Price, a number of shares of common stock of the
surviving entity which has a then current market value of twice the Exercise
Price.

 

B-1

--------------------------------------------------------------------------------


 

Exchange Provision:

 

Any time after the date an Acquiring Person becomes a 15% Beneficial Owner and
before that Acquiring Person acquires more than 50% of the company’s outstanding
common stock, the company may exchange each right owned by all other rights
holders, in whole or in part, for one share of the company’s common stock or
Class B Stock, as the case may be.

 

 

 

Redemption of Rights:

 

The company can redeem the rights at any time prior to a public announcement
that a person has become a 15% Beneficial Owner.

 

 

 

Expiration of Rights:

 

The rights expire on the earliest of (1) the tenth anniversary of the closing of
the Company’s initial public offering or (2) the exchange or redemption of the
rights as described above.

 

 

 

Amendment of Terms of Rights:

 

The terms of the rights and the Shareholder Rights Plan may be amended, in
accordance with its terms, without the consent of the rights holders at any time
on or prior to the Distribution Date. After the Distribution Date, the terms of
the rights and the Shareholder Rights Plan may be amended to make changes, which
do not adversely affect the rights of the rights holders (other than the
Acquiring Person).

 

 

 

Voting Rights:

 

The rights will not have any voting rights.

 

 

 

Anti-dilution Provisions:

 

The rights will have the benefit of certain customary anti-dilution protections

 

B-2

--------------------------------------------------------------------------------
